            Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 1 of 53



 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9
        CLARK LANDIS, ROBERT BARKER,                        NO.    2:18-cv-01512-BJR
10
        GRADY THOMPSON, and KAYLA BROWN,
11                                                          DECLARATION OF STEPHEN C.
                 Plaintiffs,                                WILLEY IN SUPPORT OF
12                                                          DEFENDANTS’ OPPOSITION TO
                 v.                                         MOTION FOR SUMMARY
13                                                          JUDGMENT
        WASHINGTON STATE MAJOR LEAGUE
14
        BASEBALL STADIUM PUBLIC                             NOTE ON MOTION CALENDAR:
15      FACILITIES DISTRICT; and BASEBALL OF                June 14, 2019
        SEATTLE, INC., a duly licensed Washington
16      corporation, d.b.a. Mariners Baseball, LLC, a
        duly licensed Washington limited liability
17      company, d.b.a. The Baseball Club of Seattle,
        LLLP, a duly licensed Washington limited
18
        liability limited partnership,
19
                 Defendants.
20

21
            I, STEPHEN C. WILLEY, declare as follows:
22
            1.        I am a partner in the law firm Savitt Bruce & Willey LLP, counsel to Defendants
23
     in this matter. I am competent to testify and make this declaration based on personal
24
     knowledge.
25
            2.        I deposed James Terry, Plaintiffs’ expert, on June 14, 2019. Mr. Terry
26
     previously submitted a declaration in support of Plaintiffs’ Motion for Summary Judgment (see
27
     ECF-20) and his deposition testimony is pertinent to several of the issues in dispute.
                                                                         SAVITT BRUCE & WILLEY LLP
      DECLARATION OF STEPHEN C. WILLEY - 1
                                                                         1425 Fourth Avenue Suite 800
      (No. 2:18-cv-01512-BJR)                                           Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
              Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 2 of 53



 1            3.       A true and correct copy of the transcript of Mr. Terry’s deposition is attached

 2   hereto as Exhibit A.

 3            4.       As a general matter, Mr. Terry testified that he has not visited T-Mobile Park

 4   during the current 2019 baseball season and has not been at the stadium during a baseball

 5   game. Ex. A at 18:17-23.

 6            5.       With respect to sightlines:

 7                    Mr. Terry testified that Section 4.33.3 of the 1991 ADA Standards requires a

 8                     sightline over standing spectators. Ex. A. at 42:16-19. Mr. Terry acknowledges

 9                     that those words do not appear in Section 4.33.3. Id. at 42:23 – 43:6.

10                    Mr. Terry testified that Section 4.33.3 contains no detail or guidance as to what

11                     comprises compliant sightlines. Id. at 43:7-23.

12                    Mr. Terry could not identify any statutory requirement, regulation or DOJ

13                     guidance in effect at the time T-Mobile Park was designed and built other than:

14                     (a) the 1991 Standards, (b) the 1993 Technical Assistance Manual, (c) the 1994

15                     Supplement to the Technical Assistance Manual, and (d) the 1996 Accessible

16                     Stadiums document issued by the DOJ. Id. at 58:13 – 63:6.1

17                    Mr. Terry testified that he had previously provided the same testimony (i.e., that

18                     Section 4.33.3 requires sightlines over standing spectators) in the case

19                     Independent Living Resources v. Oregon Arena Corporation, 982 F.Supp. 698

20                     (D. Ore. 1997) and that the Court disagreed with him.2 Id. at 63:9 – 64:18.

21                    Mr. Terry further testified that “Yes, that is was the Judge’s opinion in that case.

22                     And so in that Circuit for the period of time, you know, my understanding is that

23                     is the way it was interpreted until it was relitigated.” Id. at 65:5-8; see also id. at

24                     65:9 – 66:12.

25

26   1
       See also Defendants’ Opposition to Motion for Summary Judgment (ECF-21) at 8:9 – 10:3.
     2
27     982 F.Supp. at 758 (“Standard 4.33.3 does not presently require that wheelchair users be given lines of sight over
     standing spectators.”)
                                                                                     SAVITT BRUCE & WILLEY LLP
       DECLARATION OF STEPHEN C. WILLEY - 2
                                                                                     1425 Fourth Avenue Suite 800
       (No. 2:18-cv-01512-BJR)                                                      Seattle, Washington 98101-2272
                                                                                             (206) 749-0500
                Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 3 of 53



 1                      Regarding his sightline analysis, Mr. Terry testified that his analysis would

 2                       differ and measured sightlines would improve if the measuring point for the

 3                       wheelchair spectator varied (e.g., the wheelchair user moved forward within the

 4                       seating area) or the position of the putative standing spectator varied (e.g., the

 5                       standing spectator moved forward). Id. at 75:13 – 83:10. Mr. Terry testified

 6                       that he did not assess sightline analysis with any lateral movement for the

 7                       spectator because “there would have been no point in doing that.” Id. at 79:5-9.

 8                       Mr. Terry acknowledged, however, that accessible seating at T-Mobile Park is

 9                       flex seating (i.e., non-fixed) and that moving a wheelchair user laterally would

10                       make a difference in sightline. Id. at 80:16 – 83:23.

11                      Mr. Terry has not identified any remedy—“no specific design solutions”—to

12                       address sightlines. Id. at 66:13 – 68:23.

13              6.       With respect to accessible seating distribution:

14                      Mr. Terry testified that his opinions were premised on a “hybrid kind of

15                       analysis” that mixed the 1991 Standards and the 2010 Standards. Ex. A at

16                       130:3-19. Mr. Terry further testified that the 2010 standards require vertical

17                       dispersal to all levels that are served by an accessible route, whereas the 1991

18                       standards were “performance standards” that did not provide any such directive

19                       or guidance.3 Id. at 130:20 – 132:2.

20                      Mr. Terry testified that “[w]ith limited exceptions, I would say that it [T-Mobile

21                       Park] has good horizontal distribution.” Id. at 94:16 – 95:4.

22                      Mr. Terry testified that the 200 Level and the 300 Level at T-Mobile Park meet

23                       the standards for vertical dispersal of accessible seating. Id. at 126:9 – 128:1.

24                      Mr. Terry testified that, in his opinion, the 100 Level seats do not have sufficient

25                       vertical dispersal, but he did not have a proposed remedy and has not done any

26                       sort of feasibility study. Id. at 121:14 – 122:22; 128:11-13.

27   3
         See also Declaration of Malcolm Rogel (ECF-22) at ¶¶ 4-11.
                                                                               SAVITT BRUCE & WILLEY LLP
         DECLARATION OF STEPHEN C. WILLEY - 3
                                                                               1425 Fourth Avenue Suite 800
         (No. 2:18-cv-01512-BJR)                                              Seattle, Washington 98101-2272
                                                                                       (206) 749-0500
                Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 4 of 53



 1                      Plaintiffs’ Motion for Summary Judgment argues that “to become even arguably

 2                       compliant with either the 1991 or 2010 ADA Standards, T-Mobile Park must

 3                       offer a dramatically increased number of wheelchair accessible seats closer to

 4                       the playing field – for instance by increasing the proportion of wheelchair

 5                       accessible seating within the first 15 rows of the field from 0.115% to 16%.”

 6                       ECF-10 at 13:4-7. In his deposition, Mr. Terry testified that he had not done this

 7                       calculation, “so I can’t say whether I agree with it or not.” Ex. A at 132:3-16.

 8                       Mr. Terry testified that the Plaintiffs’ assertion “sounds like it is probably right

 9                       for the 2010 Standards for vertical dispersal for new construction” but “I don’t

10                       have an opinion, I haven’t studied it.” Id. at 132:17 – 133:9.

11              7.       With respect to ticket pricing for accessible seating:

12                      Mr. Terry testified that his opinion was based on the “preamble” to the 2010

13                       regulations and having read “thousands and thousands of pages on this topic

14                       over the last 29 years.” Ex. A at 102:5-15; 106:11-16; 110:12 – 112:6.

15                      Mr. Terry testified that the factual predicate for the opinion in his report was a

16                       search he did on Ticketmaster on April 16, 2019 for a single game on May 28,

17                       2019. Id. at 99:2 – 100:15; 112:20 – 114:18.

18              8.       In his declaration submitted to the Court, Mr. Terry opined regarding a

19   “Shortstop Beer” stand at T-Mobile Park. ECF-20 at ¶ 20. In his deposition, however, Mr.

20   Terry testified that (a) his expert report made no mention of a “Shortstop Beer” stand; (b) he

21   was not sure if he had measured a “Shortstop Beer” stand; and (c) he did not have knowledge

22   as to whether the “Shortstop Beer” stand was compliant with the ADA. Ex. A at 34:14 – 38:3.4

23              9.       In his declaration submitted to the Court, Mr. Terry opined regarding Edgar’s

24   Cantina and Edgar’s Home Run Porch. ECF-20 at ¶¶ 25-28. In his deposition, however, Mr.

25   Terry testified that (a) his expert report did not state any opinion regarding table heights or

26   counter heights for Edgar’s Cantina or Edgar’s Home Run Porch; and (b) these cafes were not

27   4
         See also Declaration of Trevor Gooby (ECF-25) at ¶ 14.
                                                                                SAVITT BRUCE & WILLEY LLP
         DECLARATION OF STEPHEN C. WILLEY - 4
                                                                                1425 Fourth Avenue Suite 800
         (No. 2:18-cv-01512-BJR)                                               Seattle, Washington 98101-2272
                                                                                        (206) 749-0500
              Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 5 of 53



 1   set up and operational on the day he visited T-Mobile Park (February 5, 2019). Ex. A at 26:15

 2   – 32:21.5

 3            10.     In his declaration submitted to the Court, Mr. Terry opined regarding 200 level

 4   drink rails. ECF-20 at ¶ 31. In his deposition, however, Mr. Terry testified that he had

 5   erroneously assumed that there was wait service at the rails and, as a result, Section 5.2 of the

 6   1991 Standards was inapplicable. Ex. A at 158:12 – 160:20.6

 7            11.     In his expert report, Mr. Terry opined that queue line stanchions created a

 8   concession line barrier. ECF-20 at Ex. A (at p.23); see also Plaintiff’s Motion for Summary

 9   Judgment (ECF-19) at 17:15 – 18:2. In his deposition, however, Mr. Terry testified that he had

10   no personal knowledge of the stanchion placement for queue lines at T-Mobile Park, had never

11   measured any stanchion placement, and that his opinion was based on looking at two

12   photographs taken by someone else at one game in August 2018. Ex. A at 160:21 – 162:21.7

13            I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
              UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND
14            CORRECT.
15            Executed this 21st day of June, 2019 at Seattle, Washington.
16

17
                                                    /s/ Stephen C. Willey
                                                    Stephen C. Willey
18

19

20

21

22

23

24

25

26   5
       See also Gooby Declaration at ¶¶ 15, 16.
     6
       See also Gooby Declaration at ¶ 17.
27   7
       See also Gooby Declaration at ¶ 18.
                                                                             SAVITT BRUCE & WILLEY LLP
         DECLARATION OF STEPHEN C. WILLEY - 5
                                                                             1425 Fourth Avenue Suite 800
         (No. 2:18-cv-01512-BJR)                                            Seattle, Washington 98101-2272
                                                                                     (206) 749-0500
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 6 of 53




        EXHIBIT A
 Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 7 of 53
James Terry                                                                                                     6/14/2019
                                                                                                  Pages 1 to 4
                                                  Page 1                                                          Page 2
  1               UNITED STATES DISTRICT COURT                   1              STIPULATIONS
  2              WESTERN DISTRICT OF WASHINGTON                  2
  3                     AT SEATTLE                               3              IT IS STIPULATED AND AGREED by and
  4                                                              4   between the parties through their respective counsel
  5       CIVIL ACTION NO: 2:18-CV-01512                         5   that said deposition may be taken before Caila
  6                                                              6   Bonds, Court Reporter;
  7       CLARK LANDIS, ROBERT BARKER, GRADY THOMPSON, AND       7              That the signature to and the reading
  8       KAYLA BROWN,                                           8   of the deposition by the witness is waived, the
  9              Plaintiff,                                      9   deposition to have the same force and effect as if
 10       vs.                                                   10   full compliance had been had with all laws and rules
 11       WASHINGTON STATE MAJOR LEAGUE BASEBALL STADIUM        11   of Court relating to the taking of depositions:
 12       PUBLIC FACILITIES DISTRICT AND THE BASEBALL CLUB OF   12              That it shall not be necessary for any
 13       SEATTLE, LLP,                                         13   objections to be made by counsel to any questions,
 14              Defendants.                                    14   except as to form or leading questions, and that
 15                                                             15   counsel for the parties may make objections and
 16                     DEPOSITION                              16   assign grounds at the time of trial, or at the time
 17                       OF                                    17   said deposition is offered in evidence or prior
 18                     JAMES TERRY                             18   thereto.
 19                  BIRMINGHAM, ALABAMA                        19

 20                    JUNE 14, 2019                            20

 21                                                             21

 22       REPORTED BY: Caila Bonds                              22

 23                Court Reporter                               23



                                                  Page 3                                                          Page 4
      1                 APPEARANCES                              1                 EXAMINATION INDEX
      2                                                          2
                FOR THE PLAINTIFF:
      3            MR. CONRAD REYNOLDSON                             JAMES TERRY
                                                                 3
      4            Washington Civil & Disability Advocate
                                                                        DIRECT BY MR. WILLEY . . . . . . . . . . . 5
      5            4115 Roosevelt Way NE                         4
      6            Suite B                                       5
      7            Seattle, Washington 98105                     6                  EXHIBIT INDEX
      8                                                          7
      9         FOR THE DEFENDANT:                                   Defendant's
 10                                                              8   3 Plaintiff's Motion for Summary Judgement 10
                   MR. STEVE WILLEY
                                                                 9   2 Declaration                  11
 11                Savitt, Bruce & Willey, LLP
                                                                10   1 Expert Report                 14
 12                Joshua Green Building                        11   4 Diagram of the field            95
 13                1425 Fourth Avenue                           12   5 Diagram of the field             95
 14                Suite 800                                    13
 15                Seattle, Washington 98101                    14
 16                                                             15
 17                                                             16

 18                                                             17
                                                                18
 19
                                                                19
 20
                                                                20
 21
                                                                21
 22                                                             22
 23                                                             23



                                    BIRMINGHAM REPORTING SERVICE
                                             (205) 326-4444
 Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 8 of 53
James Terry                                                                                                   6/14/2019
                                                                                                Pages 5 to 8
                                                      Page 5                                                    Page 6
  1       I, Caila M. Bonds, a Court Reporter of                1         A. It is James Leslie Evan Terry.
  2   Birmingham, Alabama, and a Notary Public for the          2         Q. And you are employed by Evan Terry
  3   State of Alabama, acting as Commissioner, certify         3   Associates, LLC?
  4   that on this date, pursuant to Rule 30 of the             4         A. Yes.
  5   Alabama Rules of Civil Procedure and the foregoing        5         Q. And you are the CEO of that entity?
  6   stipulation of counsel, there came before me at           6         A. That is correct.
  7   Office of Birmingham Reporting Services, 600 20th         7         Q. Who are the members of the LLC?
  8   Street North, Birmingham, Alabama, on the 14th day        8         A. Neal H. King Jr., Jeffrey Fowler and Todd
  9   of June, 2019, commencing at around 2:30 p.m., JAMES      9   Hollingsworth, and I can't remember their middle
 10   TERRY, witness in the above cause, for oral              10   initials.
 11   examination, whereupon the following proceedings         11         Q. That is okay. Are you also a member?
 12   were had:                                                12         A. I am, uh-huh.
 13                                                            13         Q. Have you been deposed before?
 14                 JAMES TERRY,                               14         A. Yes.
 15   being first duly sworn, was examined and testified       15         Q. How many times, roughly?
 16                 as follows:                                16         A. Roughly fifteen, could be ten, could be
 17                                                            17   twenty, but I think it is around fifteen.
 18               DIRECT EXAMINATION                           18         Q. Fair enough. When were you most recently
 19   BY MR. WILLEY:                                           19   deposed?
 20      Q. Good afternoon, Mr. Terry, my name is              20         A. Good question, I think that is in my
 21   Steve Willey and I represent the Defendant's in this     21   report. It was possibly -- yeah, I need to look at
 22   matter. Could you please state your full name for        22   my report to tell you. It has been within the last
 23   the record?                                              23   six months or so.


                                                      Page 7                                                    Page 8
  1       Q. Okay. Fair enough. You probably know the           1   to.
  2   drill here, but for record and to make sure we are        2         A. Okay.
  3   on the same page we walk through it, this is an           3         Q. All right. How did you prepare for
  4   opportunity for me to ask questions and for you to        4   today's deposition?
  5   answer them. If you do not understand a question,         5         A. Kind of briefly glanced back through my
  6   please let me know. I will do my best to rephrase         6   report, and looked at just some of the other
  7   or --                                                     7   documents that I have been collecting in going
  8       A. Let me turn the volume down.                       8   through this, and talked, yesterday, to Conrad and
  9       Q. You recognize that the oath you have               9   to Steve Conner to find out, you know, how they
 10   taken is the same as in the Court of law, felony of      10   wanted me to approach the deposition, because
 11   perjury?                                                 11   sometimes different attorneys have different
 12       A. Yes, I do.                                        12   approaches, you know, short answer versus long and
 13       Q. And if you will do this, let me finish my         13   detailed, teaching sessions, basically was the
 14   question and I will do my best to let you finish         14   question.
 15   your answer, okay?                                       15         Q. Fair enough. I don't want to know about
 16       A. Okay.                                             16   your communication with Conrad or Steve.
 17       Q. That makes it easier for the Court                17         A. Okay. All right.
 18   Reporter who is doing her best to transcribe this in     18         Q. Did you meet or communicate with anyone
 19   a clear fashion.                                         19   else to prepare for today's deposition?
 20       A. Yes.                                              20         A. I don't recall anything where I -- I
 21       Q. It is possible there may be objections by         21   certainly didn't meet with anybody, but as to -- I
 22   Mr. Reynoldson, and if so, you still need to answer      22   don't think I talked to anybody in preparation for
 23   the question unless Mr. Reynoldson advises you not       23   this. I talked to some people in preparation for my


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
 Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 9 of 53
James Terry                                                                                                   6/14/2019
                                                                                           Pages 9 to 12
                                                    Page 9                                                    Page 10
  1   report, but not in preparation for the deposition.      1      A. Within this case? No.
  2      Q. A couple of answers ago you mentioned             2      Q. Yes. Did you review the plaintiff's
  3   looking at other documents, what are the other          3   motion for summary judgment?
  4   documents you looked at beyond your report?             4      A. No, I don't think so, unless it has been
  5      A. Documents that were referenced in my              5   a long time ago. I haven't reviewed anything lately.
  6   report, as well as some other documents that were in    6      Q. Did you review it before it was filed?
  7   response to things that Mr. Endelman had said where     7      A. I don't know -- how long ago would the
  8   I had a different recollection and I was trying to      8   document you are talking about have been filed? I
  9   check source documents.                                 9   mean, there are lots of legal papers that go back.
 10      Q. Okay. Do you recall in particular                10   I don't know what you are talking about. If you have
 11   anything you looked at?                                11   a copy of it, I can maybe look at it and see if I
 12      A. Looking at documents, for example, AIA           12   know what you are talking about.
 13   memo talking about complaints in stadiums related to   13      Q. Sure. That would be Exhibit 3.
 14   lack of sightline over standing spectators, looked     14         (Defendant's Exhibit 3 was marked
 15   at -- I guess, graphic standards and human scale       15         for identification.)
 16   were both in the -- in my report. Looked at some       16      Q. This document, Mr. Terry, was filed on
 17   articles and newspapers related to Department of       17   May 20 of this year, 2019.
 18   Justice positions in relation to line of sight over    18      A. Okay. I see that date on it.
 19   standing spectators in the early 90's.                 19      Q. And the question is only did you review
 20      Q. Okay. Did you review any legal papers?           20   this before it was filed?
 21      A. Legal papers meaning what?                       21      A. And I am trying to look through it to see
 22      Q. A motion, a declaration, anything of that        22   if anything looks familiar.
 23   sort, legal papers within this case?                   23      Q. Well, let me do this, if the Court


                                                  Page 11                                                     Page 12
  1   Reporter would also hand Mr. Terry Exhibit 2.           1      Q. My question --
  2          (Defendant's Exhibit 2 was marked                2      A. I don't retain the legal -- I don't
  3          for identification.)                             3   retain the legal pleadings and references and all
  4      Q. Exhibit 2, Mr. Terry, is a declaration            4   those kind of things that are in the front. Let me
  5   that is in your name and was filed in support for       5   see the other things in here. I don't recall
  6   the motion for summary judgment that is Exhibit 3.      6   reviewing this, at least not in this form. There
  7   Is that your signature on page five?                    7   may have been things that we talked about in it, but
  8      A. Yes, it is, and I did review this                 8   I am still only on page fifteen of twenty-three, so.
  9   document.                                               9      Q. I am really not asking you to read it
 10      Q. Okay. So you did review the declaration,         10   all, all though you are welcome to. What I am
 11   it was correct and accurate when filed?                11   interested in is whether you reviewed it and what I
 12      A. Yes, as -- when I signed it it was. I            12   understand is you are not sure?
 13   haven't read through it to make sure that everything   13      A. I am not sure.
 14   is exactly the same as what I signed, but yeah, we     14      Q. Fair enough. So you don't have an opinion
 15   worked on this one together to make sure that it       15   about whether or not there is anything in that that
 16   was -- that it was, you know, accurate and expressed   16   you disagree with?
 17   opinions.                                              17      A. Unless I read it, no, I -- I have not had
 18      Q. Okay. And so my question then goes back          18   a circumstance where I disagreed with something and
 19   to the prior document, did you review that motion      19   they disagreed with that without explaining, so I
 20   before it was filed?                                   20   mean, I don't -- I haven't had a circumstance where
 21      A. I don't recognize it. I am looking to try        21   we -- I disagreed with something that they were
 22   to see -- yeah, this looks like it is all legal        22   writing that they showed me. That was -- that they
 23   stuff and I am not a lawyer, so I don't --             23   didn't change, so, but again, we have mainly been


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 10 of 53
James Terry                                                                                                      6/14/2019
                                                                                         Pages 13 to 16
                                                  Page 13                                                        Page 14
  1   dealing with, like, this declaration and so, but I      1      Q. If the Court Reporter would provide the
  2   don't know. I can't -- unless I read this and use my    2   witness with Exhibit 1.
  3   reference materials to see exactly what they are        3          (Defendant's Exhibit 1 was marked
  4   referring to in the things that they put here, but I    4          for identification.)
  5   don't recall reviewing this document as it stands in    5      A. Okay. I have it.
  6   front of me now.                                        6      Q. Exhibit 1, Mr. Terry, is labeled as the
  7      Q. Fair enough. Did you review any of the            7   expert report of James L. E. Terry, is that your
  8   declarations that were filed by the Defendant's in      8   expert report?
  9   their response to that motion?                          9      A. It is, at least the first page is.
 10      A. To this motion?                                  10      Q. Well, you are welcome to flip through it
 11      Q. Yes. For example, did you review Malcolm         11   to make sure it is complete.
 12   Rogel's declaration?                                   12      A. You know, it is funny, I had a deposition
 13      A. I don't remember it. If you can put it in        13   some years back where I was asked to, you know,
 14   front of me, it might refresh my memory.               14   testify that something was mine and it was not. Most
 15      Q. Did you review Trevor Gooby's                    15   of it was, but not all of it, so I try to be
 16   declaration?                                           16   cautious about an answer like that. This appears to
 17      A. I don't recognize that name and I don't          17   be the document. I am still going through, but this
 18   believe so, but I would have to see it to know if      18   appears be my report.
 19   there was something in there that I was supposed to    19      Q. It should have thirty-two pages of text
 20   have learned that I don't know yet or didn't know. I   20   and then it has attachments?
 21   don't --                                               21      A. This document does have thirty-two pages
 22      Q. Fair enough.                                     22   of text -- I am checking to see if they are all
 23      A. -- recall.                                       23   here -- text and images, and then there are


                                                  Page 15                                                        Page 16
  1   attachments to it, I am looking to see if all of        1      Q. Have you developed to date any opinions
  2   those are here. The thirty-two pages are there.         2   about this matter that are not in your report?
  3   Somebody has gone to some trouble to print some of      3      A. Yes.
  4   the attachments in 8 and a half by 11 to make it        4      Q. What are they?
  5   easier to copy, I am sure. Looks like it is all         5      A. I had some opinions about things that
  6   here.                                                   6   Mr. Endelman said in his report that were different
  7      Q. Very good. If you would turn to section           7   from his opinions.
  8   two of your report, which begins on page five.          8      Q. Let me put it this way, are there
  9      A. Okay. I am there.                                 9   opinions that you plan to offer to the Court that
 10      Q. Is section two accurate and complete             10   you have developed to date that are not in your
 11   regarding scope of your assignment?                    11   report?
 12      A. It is the scope of what the questions            12      A. You know, that is a legal question and I
 13   that I was asked to answer in my report.               13   am not sure exactly what it means. Like I said, if
 14      Q. Got it. And does the report contain all          14   the judge asks me a question, I will do that. I am
 15   of your opinions?                                      15   not preparing any kind of documents right now and
 16      A. Oh no. No, I mean, if somebody asked me a        16   haven't prepared any documents that I am going to
 17   question in, you know, in trial or wherever else, I    17   submit. I mean, one question I always ask is, hey,
 18   will do my best to answer it, and if that involves     18   do I need to do rebuttals, do I need to do anything
 19   an opinion, I will give that. I mean, I have had a     19   else, and I don't know of anything like that that --
 20   number of cases where a judge would ask me a           20   that I am being asked to report as additional
 21   question and I answer it. And if that opinion isn't    21   opinions beyond what is in here.
 22   one that was in my report, I -- I still feel like I    22      Q. Let me put it this way, if we were to
 23   need to be able to answer it. Or if --                 23   have a trial tomorrow and you were to go on the


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 11 of 53
James Terry                                                                                                6/14/2019
                                                                                       Pages 17 to 20
                                                  Page 17                                                  Page 18
  1   stand and I were to ask you to please give your         1   about in relation to other opinions that I have not
  2   opinions about this case that you are prepared to       2   put under my report because they were in response to
  3   offer as an expert witness, are they all in your        3   documents that came after my report, other than
  4   report or are there some that I don't know about?       4   those kinds of things, then I have no other opinions
  5        A. You know, I am not sure what you mean if        5   that I am planning to present.
  6   I were being asked to give my opinions in this          6      Q. Okay. You are not preparing a
  7   report. I mean, the opinions that are written here      7   supplemental report?
  8   are the only opinions that I have written, they are     8      A. I am not.
  9   the only ones that I have been asked to write, and I    9      Q. Okay. Thank you. Your report mentions
 10   don't know schedule wise what might happen, what new   10   that you visited T Mobile Park on February 5, 2019;
 11   information might come up, but if we went to trial     11   is that right?
 12   tomorrow, I don't have anything else that is not       12      A. Yes.
 13   here, but if I am asked a question, my job as an       13      Q. It was a brisk winter day, as I recall?
 14   expert is to answer the question. And if that          14      A. Ahh, yes.
 15   question is an opinion or a fact or whatever, my       15      Q. That visit was not during a game, was it?
 16   understanding is that I am supposed to answer it. So   16      A. It was not.
 17   --                                                     17      Q. Have you ever visited T Mobile Park
 18        Q. But I am not asking you right or wrong, I      18   during a game?
 19   am only asking about the facts and what I understand   19      A. I don't believe so.
 20   you to say is you don't know what will happen in the   20      Q. And you have not visited the park during
 21   future, but as of today your opinions are as in your   21   a game during the 2019 season, correct?
 22   report?                                                22      A. I have not.
 23        A. Other than what we have already talked         23      Q. Okay. So you don't have any knowledge,


                                                  Page 19                                                  Page 20
  1   personal knowledge, of what is occurring within the     1      Q. Okay. Got it. So did she visit T Mobile
  2   stadium during the current season, correct?             2   Park at your direction?
  3        A. When you say what is occurring, what do         3      A. Yes.
  4   you mean?                                               4      Q. Okay. And how did you obtain information
  5        Q. For example, you don't know how tables          5   from Ms. Cummings?
  6   are set up or where mobile concessions are stationed    6      A. A discussion with her and then she
  7   or what is being shown on the TV screens, any of        7   uploaded her photographs so that I could see those,
  8   those things, in 2019, you do not have personal         8   and there may have been more than one discussion
  9   knowledge of?                                           9   with her actually.
 10        A. Those things I do not.                         10      Q. Okay. Did she provide you information
 11        Q. Okay. Who is Brenda Cummings?                  11   other than a discussion and the uploaded
 12        A. Brenda is a consultant that we used to         12   photographs?
 13   accessibility consulting work, survey work with us     13      A. I don't recall any kind of written
 14   primarily. She was formerly an employee at Evan        14   report. Again, that has been a year almost and --
 15   Terry Associates before she moved and now lives in     15   but I don't recall any kind of written report.
 16   the Seattle area.                                      16      Q. How many cases or matters are you
 17        Q. Got it. There is a reference in the            17   currently working on, Mr. Terry?
 18   report to her visiting a game on August 5, 2018; is    18      A. Depends on how you define that. There are
 19   that correct?                                          19   active cases that I am working on, cases, matters,
 20        A. That is correct.                               20   investigations, clients that I would have, for
 21        Q. Was Ms. Cummings working for you at the        21   example, time charged to in a given two month
 22   time?                                                  22   period, probably, I don't know, fifteen, twenty in
 23        A. She was, as a consultant.                      23   say for the last two months, just -- that is a


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 12 of 53
James Terry                                                                                                    6/14/2019
                                                                                          Pages 21 to 24
                                                   Page 21                                                       Page 22
  1   guess. The office would have more than that, many       1   existing facilities to help clients identify various
  2   of those that I wouldn't be involved in directly.       2   people with disabilities and help them figure out
  3      Q. No, I am interested just in yours for the         3   how to keep track of those, remove those, and just
  4   moment.                                                 4   kind of manage the whole process, figure out what
  5      A. Uh-huh.                                           5   the best way to do it is. That is the majority of
  6      Q. What portion of your practice, Mr. Terry,         6   the work that we do. We are doing some work with a
  7   is functioning as an expert witness?                    7   company that we started called Corada that is
  8      A. Over the last 25 years, probably in the           8   producing -- is coming up with software to help ADA
  9   two to three percent range. In the last six months,     9   coordinators do their job with certification of
 10   my personal time has been much more than that for      10   products as compliant with accessibility standards
 11   some reason. I don't know why.                         11   and also with just providing information about
 12      Q. Well, when you say much more, what do you        12   accessibility standards and the ADA to the general
 13   mean?                                                  13   public. And so I have spent more time than normal
 14      A. Maybe five times that much, maybe six or         14   with that, because of -- we are launching some of
 15   eight times that much. Well, excuse me, times that     15   those features on Sunday at the National Symposium.
 16   much, no, I would have to look at my time sheet to     16   Other things, some internal consulting, a good bit
 17   see, but a significantly higher percentage of my       17   of training. So I do training at most of the
 18   time just recently than has normally been the case.    18   National Associations Conferences and some web based
 19      Q. What other components of your practice           19   training. And then just a fair amount of just
 20   are not acting as an expert witness? I am looking      20   consulting where people have questions they need
 21   for categories here.                                   21   answers to -- related to accessibility. But all of
 22      A. Plan reviews, ADA plan reviews, where we         22   my work is now accessibility related. I am not doing
 23   are looking at proposed construction, surveying of     23   regular practice of architecture anymore.


                                                   Page 23                                                       Page 24
  1      Q. Thank you. If I could direct your                 1       A. It is either the -- well, they are not
  2   attention to section four of your report that is on     2   standards, this is from the regulations, and so it
  3   pages eight and nine.                                   3   is either the '91 section from the regulations or
  4      A. Yes.                                              4   the preamble from that or it is the 2010 and I don't
  5      Q. You have some quotations here, several            5   recall which of those it is. That is easy to find
  6   quotations within this section four, what are you       6   out though.
  7   quoting?                                                7       Q. Okay. And as I understand, you are not a
  8      A. The section that is listed above it.              8   lawyer; is that correct?
  9      Q. And section 36.401 you are quoting there?         9       A. That is correct.
 10      A. Yes.                                             10       Q. Okay. And so none of your opinions are
 11      Q. And is that the 2010 standards or the            11   legal opinions, correct?
 12   1991 standards?                                        12       A. I try to stay away from legal opinions
 13      A. You know, I can't recall which it is and         13   and I am telling you the opinions of an expert under
 14   I don't recall any changes to those paragraphs in      14   the ADA and other accessibility standards.
 15   the 2010 standards. But I would have to -- I would     15       Q. I am just clarifying, you are not
 16   have to look that up to see. I mean, I drafted this    16   offering legal opinions, that is all.
 17   some time back for an expert report when somebody      17       A. I am not.
 18   questions, well, you know, why is an architect         18       Q. Okay. You have a quotation here at the
 19   somebody who should be able to opine about the ADA.    19   bottom of that section four, right, that talks about
 20      Q. And I understand, all I was asking you           20   architects having a quote, professional
 21   was what standard you were quoting from and you are    21   responsibility to possess independent understanding
 22   telling me you are not sure, you would have to look    22   of the facility related requirements of the ADA if
 23   it up?                                                 23   they are to practice their profession; do you see


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 13 of 53
James Terry                                                                                                6/14/2019
                                                                                         Pages 25 to 28
                                               Page 25                                                     Page 26
  1   that?                                                   1      Q. There is a phrase here I am trying to
  2      A. I do.                                             2   understand, it is independent understanding, and you
  3      Q. What does that mean?                              3   mean independent as in the individual or independent
  4      A. There is a lot of information that an             4   of something, like independent of standards; what
  5   architect is responsible for understanding and          5   does independent mean?
  6   applying in the buildings that they are designing or    6      A. Independent understanding, meaning as a
  7   the facilities they are designing, if they are not      7   professional you are personally responsible for
  8   buildings. And the architect is expected to know        8   understanding it without having to ask your client's
  9   those, to understand those in order to be able to do    9   attorney or your own attorney at every turn what
 10   their job. Just like you have to know the building     10   this means from a legal standpoint in order to be
 11   code, you have to understand that in order to be       11   able to practice. You have got to get a familiarity
 12   able to design a building that complies with it. The   12   with these regulations and standards so that you can
 13   ADA isn't a building code, but it is in a similar      13   do that without burdening the client to interpret
 14   way there is information both in the standards and     14   every single piece of it.
 15   in the regulations that an architect has got to        15      Q. Okay. If you could look at your
 16   know. A lot of the things that people would think      16   declaration please, it is Exhibit 2.
 17   would be in the standards are actually not there,      17      A. I am there.
 18   but they are in the regulations. And so it is my       18      Q. Okay. In Paragraph twenty-five.
 19   opinion that to perform professional services, you     19      A. Yes.
 20   have got to be aware of those kind of things. And      20      Q. And in paragraph twenty-six and twenty-
 21   in fact, most contracts now require the architect to   21   seven and twenty-eight, you talk about what the
 22   agree that they are designing in compliance with       22   tables are in Edgar's Cantina and Edgar's Cantina
 23   these.                                                 23   Home Run Porch; is that correct?


                                               Page 27                                                     Page 28
  1      A. Yes.                                              1   photographs of it. It -- those were the only ones
  2      Q. Do you opine on the seating in those              2   that I saw set up while we were there, and as I
  3   facilities in your report?                              3   said, they were the tables, I don't recall seeing
  4      A. Opine about the seating?                          4   chairs set up. There were chairs stacked in a
  5      Q. In those -- in your report.                       5   number of places around the stadium, I don't recall
  6      A. I don't recall. I can look that up if             6   what the status of them was in that location, but I
  7   you'd like.                                             7   didn't see anything lower, but there were a lot of
  8      Q. You are welcome to look at it. I am not           8   tables down in that area. Now there were two -- two
  9   trying to make this a trick or a memory game.           9   areas that -- there were to kind of stacked Edgar's
 10      A. Okay. I mention the tables on the bottom         10   places and there was a difference in the way that
 11   of page twenty-three.                                  11   they were set up, but I don't recall seeing any low
 12      Q. Yes, you do. But I don't believe you are         12   tables in that area.
 13   opining about their height or not.                     13      Q. So the day that you were there, February
 14      A. Not in that case, no.                            14   5th, was not a day anything was happening at the
 15      Q. Right. And you are not opining about the         15   stadium, correct?
 16   tables in Edgar's Cantina Homerun Porch in your        16      A. They were doing construction on the
 17   report either, are you?                                17   seating --
 18      A. I don't believe so.                              18      Q. Let me make it clear, there were no
 19      Q. So what would be the basis of your               19   events going on?
 20   opinion that the Edgar's Cantina Homerun Porch         20      A. No, there was no event.
 21   exclusively features tall standing height tables and   21      Q. And so Edgar's Cantina Homerun Porch was
 22   dining counters?                                       22   not set up for operation and patronage that day,
 23      A. You know, I have to look back at my              23   correct?


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 14 of 53
James Terry                                                                                                 6/14/2019
                                                                                        Pages 29 to 32
                                                 Page 29                                                     Page 30
  1      A. That is correct.                                  1            MR. REYNOLDSON: Object to the form.
  2      Q. And so on the day you saw it, you saw it          2      A. Yeah, my understanding of the reports
  3   in an un-setup state with chairs stacked and tables,    3   that I write, particularly when I tell you that this
  4   but it wasn't operational?                              4   is the day that I visited, are, in my understanding,
  5      A. I would say it was partially set up, but          5   that means that is what I saw when I was there, this
  6   not operational.                                        6   is what I have been able to tell from my other
  7      Q. Okay. And so it would not be then                 7   research, for example, Internet, et cetera, and from
  8   factually accurate to say that that Homerun Porch       8   photographs that I have seen, from all the
  9   exclusively features tall standing height dining        9   information that I have been able to collect, this
 10   tables, right?                                         10   is what I believe the case is. Now, immediately
 11          MR. REYNOLDSON: Object to the form.             11   before my report is done or some time shortly before
 12      A. Yeah, I wouldn't say that it is not              12   my report, those kind of things could be changed,
 13   factually accurate, because I have no evidence to      13   things could be changed from what I see on the
 14   contradict that. What I am saying is that it           14   Internet, things can be changed, I may have missed
 15   reflects what I saw when I was there.                  15   something on the Internet, it is a big place, or
 16      Q. Well, it would be then accurate to say,          16   something could have been changed after my report
 17   on the day I was there, Edgar's Cantina had only       17   was done. My report reflects what I know about it,
 18   tall standing height tables, but it was not            18   what I could see and what I have been able to tell
 19   operational, would that be accurate?                   19   from my research. I can't say that there is no other
 20      A. It would be.                                     20   information that is different from my report, this
 21      Q. Right. But to say it exclusively features        21   is just what I know from what I have seen.
 22   tall standing height tables, there is no factual       22      Q. I understand and I appreciate that. I
 23   support for that?                                      23   just want to be clear that when we are looking at


                                                 Page 31                                                     Page 32
  1   paragraph twenty-seven of your declaration, that is     1   more precise language here that would reflect and
  2   Exhibit 2, that paragraph is not qualified in any       2   limit it only to what I actually saw and what my
  3   way; is that correct?                                   3   research showed me and what the photographs I have
  4      A. It is not qualified in a way that you             4   seen show, then I could have changed this wording to
  5   would like to have it qualified, and which I have       5   say something else. I don't -- I mean, I am not
  6   agreed it could be qualified and still be accurate.     6   arguing that, but I don't have any evidence to say
  7      Q. I am not actually debating with you about         7   that this is wrong. And I haven't, you know, I --
  8   what you might have looked at or might have seen, I     8   yeah, like I said, I am not a registered architect
  9   actually am only looking at what is said in this        9   in Washington, I am registered in a bunch of other
 10   declaration. So if one reads paragraph twenty-seven,   10   states. I am writing as an architect, not as a
 11   paragraph twenty-seven says, that the Edgar's          11   lawyer. And if there is a legal distinction between
 12   Cantina Homerun Porch exclusively features tall        12   what this says and what you are saying, I don't hear
 13   standing height tables and dining counters. It does    13   anything wrong with what you are saying, I am just
 14   not say as seen on February 5, as set forth in my      14   saying, you know, this is what I chose to say here
 15   report, based on the research I have looked up on      15   and say, yeah, for all the evidence that I have,
 16   the Internet, it doesn't say any of those things,      16   this is what I can see. Now, I have photographs that
 17   does it?                                               17   I took while I was there that didn't give me any
 18      A. I am sorry, maybe there is a legal               18   indication that there was anything different from
 19   distinction here, and I am not a lawyer.               19   what I have said in this. You know, I would be glad
 20      Q. I am just asking you to answer my                20   to entertain, you know, information that might
 21   question.                                              21   change that opinion, but I haven't seen anything.
 22      A. Right. If you are asking -- if you are           22      Q. I am interested in paragraph twenty-
 23   asking that if I could have chosen a more precise --   23   three.


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 15 of 53
James Terry                                                                                                  6/14/2019
                                                                                        Pages 33 to 36
                                                Page 33                                                      Page 34
  1      A. Okay.                                             1   see where I --
  2      Q. This is now paragraph twenty-three within         2      Q. I don't recall there being --
  3   your declaration that is Exhibit 2?                     3      A. Right, I did not put that photograph in
  4      A. Yes.                                              4   my report that I can find right now, and so -- but
  5      Q. It says that the Shortstop Beer Stand had         5   the ones I that I called out were actually -- now I
  6   no lower counter; do you see that?                      6   call them fixed. If you wanted to move them, you
  7      A. Yes.                                              7   can probably move them, but you probably have to
  8      Q. Is that something that you observed?              8   have a crew and some heavy mechanical lifting
  9      A. It was.                                           9   equipment for the ones that I looked at. Like I
 10      Q. Okay. I was under the impression that the        10   said, I don't know if they were attached to the
 11   Shortstop Beer Stands were mobile concessions,         11   building or not, but they were very large where
 12   portable concessions, is that rue?                     12   somebody was -- would stand behind the counter
 13      A. I don't know. There were lots of portable        13   inside of a structure.
 14   concessions that were set up, some of them had names   14      Q. Let me direct you to page twenty-two of
 15   on them, some of them did not have names on them. I    15   your report, which is Exhibit 1.
 16   was only allowed to spend six and a half hours in      16      A. Okay. All right.
 17   the facility, so I had to choose what I measured and   17      Q. This refers -- I believe this is number
 18   what I didn't and I did not attempt to measure, you    18   ten there at the bottom of the page, it is talking
 19   know, all of the low counters. The one that -- the     19   about concession stands; is that right?
 20   one that I measured, this one, I believe was a --      20      A. Yes.
 21   was actually a built in one. And looks like I did      21      Q. It does not mention the Shortstop Beer
 22   not put that photograph in my report. I would have     22   Stand, is there a reason you didn't mention it here?
 23   to look and -- it might take me a minute to look and   23      A. Now that is a question. I don't remember


                                                Page 35                                                      Page 36
  1   why I didn't put it in here. And it is possible --      1   take a picture of it, I know exactly what that
  2   it is possible that in writing my report I did not      2   dimension is. There are a lot of times when I am
  3   reflect all of the things that I saw and measured.      3   walking around a facility where I look at an element
  4   In fact, I know it doesn't, and that the -- the two     4   and I can just tell you, with usually -- for the
  5   photographs that I was thinking about were the Hot      5   height of an element, within an inch or two or a few
  6   Box and the Paquitos Taco Bar Sales.                    6   inches, what that height is. And in this particular
  7      Q. Which are mentioned in section ten here           7   case we did not attempt to document those kind of
  8   on page twenty-two, correct?                            8   things. So I didn't measure, photograph and document
  9      A. Yes.                                              9   in my report as to whether, you know, we looked at
 10      Q. But the Shortstop Beer, right, which you         10   them and -- or whether we photographed them or not,
 11   are opining about in your declaration isn't            11   I just don't recall that. We did see -- we did see
 12   mentioned in your report, right?                       12   movable elements around the facility and they were
 13      A. I don't see it in the report. So it is           13   not all compliant.
 14   possible that the Shortstop Beer one was one of        14      Q. Let me just ask you very simply, is the
 15   those that was -- that was a short one, that was a     15   first sentence under section ten on page twenty-two
 16   movable one and was not one of the built-ins and I     16   of your report accurate?
 17   put a tape measure on that one, I just don't recall    17      A. Again, I think from a wording standpoint,
 18   at this point.                                         18   I could have been clearer.
 19      Q. Okay. Your report says that the -- you           19      Q. I think it is a yes or no question. Is it
 20   did not measure any movable concession stands; is      20   accurate or not?
 21   that correct?                                          21      A. Again, as I explained, how you measure
 22      A. Okay. Defining measure, normally when I          22   something varies. So when I say -- when I say
 23   measure something, I put a tape measure on it, I       23   measure, I normally am saying, I am putting a tape


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 16 of 53
James Terry                                                                                                   6/14/2019
                                                                                         Pages 37 to 40
                                                Page 37                                                       Page 38
  1   measure on it, I am photo documenting it and I am       1   have that with me.
  2   preparing it in that way.                               2      Q. You just don't know?
  3      Q. Are you telling me that you measured some         3      A. You could say that.
  4   movable concessions but did not say so here?            4      Q. I would like to turn your attention to
  5      A. I noticed that there were accessible              5   page nine of your report, please.
  6   concessions that were not -- I mean that there were     6      A. Okay. Got it.
  7   movable concessions that were not in the height         7      Q. Within section five, the number one, is
  8   ranges that they were supposed to be or don't appear    8   your discussion of lines of sight and I believe it
  9   to have all of the elements. Again, I didn't see all    9   continues onto page twelve; is that correct?
 10   of those elements when I was onsite because            10      A. Yes.
 11   sometimes they are partnered together and so there     11      Q. Okay. And as I understand it, your
 12   may have been a lower section that was with it when    12   opinion is that T Mobile Park does not have
 13   I saw it and said, ehhh, that is not compliant, and    13   compliant lines of sight under 1991 standards or
 14   I just don't recall on that one. I would have to go    14   2010 standards; is that correct?
 15   back through and look at my photographs to see what    15      A. That is an over generalization.
 16   the -- you know, what the -- what that comment was     16      Q. Okay. Why don't you rephrase it
 17   based on.                                              17   accurately for me?
 18      Q. Fair to say that you don't actually have         18      A. Of the locations that I studied, only one
 19   the knowledge as you sit here today about whether      19   of those had compliant lines of sight over standing
 20   the Shortstop Beer Stand is compliant?                 20   spectators.
 21      A. I don't have definitive knowledge of the         21      Q. So I believe you looked at ten locations;
 22   dimension on that particular type as we sit here       22   is that correct?
 23   today. Again, it would be in my records, but I don't   23      A. There were ten of them that I studied,


                                                Page 39                                                       Page 40
  1   yes.                                                    1   recognizing the fact that I did not measure
  2      Q. You looked at and studied ten locations           2   everything. I didn't measure two locations, I
  3   and your opinion is that nine of those do not have      3   measured ten. And so my opinion is based on what I
  4   compliant sightlines and one does?                      4   was allowed to find out by looking at this, now, by
  5      A. That is correct.                                  5   looking at it, by studying everything I could study
  6      Q. Okay. So if we look at the last paragraph         6   in the six and a half hours I was allowed to be
  7   on -- in section one on page twelve.                    7   there. And so if you are asking if I should have
  8      A. Yes.                                              8   made this thirty-two page report 200 pages in order
  9      Q. Are you there?                                    9   to add all the qualifications in every sentence and
 10      A. Yes.                                             10   paragraph, that would repeat that kind of
 11      Q. It is the paragraph that begins, it is           11   limitation, I didn't do that. I didn't choose to do
 12   clear, right?                                          12   that. I stated exactly what I was basing my opinions
 13      A. Yes.                                             13   on. I stated the limitations on it. And
 14      Q. That is an over generalization, isn't it?        14   everything -- all of the opinions that I have put in
 15      A. No.                                              15   here are based on those limited things that I was
 16          MR. REYNOLDSON: Object to the form.             16   allowed to see. And so you can look at lots of
 17      A. I don't believe it is.                           17   sentences in the report and take the same kind of
 18      Q. Well, it doesn't say based upon the ten          18   "well, you don't have enough information to make
 19   locations I studied, does it?                          19   that judgment," you can take that to as far as you
 20      A. Oh, okay. Again, as I mentioned, I was           20   want to take it. But I think it is -- it is not
 21   given six and a half hours to study this stadium.      21   going to be supported by the process that I
 22   And so everything that I have done has been            22   followed, by the information that I listed, the
 23   qualified by explaining exactly what I did and         23   details that I gave, and what we found, and then by


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 17 of 53
James Terry                                                                                                  6/14/2019
                                                                                        Pages 41 to 44
                                                 Page 41                                                     Page 42
  1   the evidence on the ground. I tried to get a very       1       A. Yes.
  2   representative sample of the spaces where most          2       Q. And that requires that wheelchair areas
  3   wheelchair users would want to go and I based this      3   shall be an integral part of any fixed seating plan
  4   on what I saw from those. Now, I have done dozens       4   and shall be provided so as to provide people with
  5   and dozens of stadium facilities and so when I --       5   physical disabilities a choice of admission prices
  6   when I chose these spots to take these, I did that      6   and lines of sight comparable to those for members
  7   in a way that would be what I felt like was             7   of the general public, end quote; right?
  8   representative, based on my experience as a stadium     8       A. I didn't -- I don't have a copy of the
  9   accessibility expert.                                   9   standards in front of me to know if that is the
 10      Q. Mr. Terry, I was not asking you questions        10   exact quote, but that is generally what it says.
 11   about your statistical sampling. What I was            11       Q. Okay. And the seating for -- accessible
 12   interested in and that I started this line of          12   seating also means to adjoin an accessible route as
 13   questioning was by asking whether or not your          13   a means for egress in case of emergency; is that
 14   opinion is that T Mobile Park does not have proper     14   correct?
 15   lines of sight for accessible seating under either     15       A. Yes.
 16   the 1991 or 2010 standard. And your response was       16       Q. Do the '91 standards in section 4.33.3
 17   telling me that was an over generalization. You then   17   provide a requirement of sightline over standing
 18   qualified it and said that if you were to rephrase     18   spectators?
 19   it you would say, based upon the ten locations I       19       A. Yes.
 20   looked at, nine of them, I believe, were not           20       Q. Does it say that anywhere in the section
 21   compliant. Then I asked you why you didn't have the    21   4.33.3?
 22   same language in your report. That is all. So you're   22       A. Yes.
 23   familiar with section 4.33.391 standards, correct?     23       Q. Where does it say that?


                                                 Page 43                                                     Page 44
  1      A. Lines of sight comparable to those for            1      Q. Okay. Are you familiar with the Technical
  2   members of the general public.                          2   Assistance Manual that came out in November 1993
  3      Q. Fair enough. I understand, but the phrase         3   regarding Title 3?
  4   or the words sightlines over standing spectators are    4      A. Was it '93?
  5   not there, are they?                                    5      Q. There is a Technical Assistance Manual in
  6      A. The words are not there.                          6   November 1993, are you familiar with it?
  7      Q. Okay. Is there any detail or specific             7      A. I know that one came out then and it was
  8   guidance in 4.33.3 as to what comprises compliant       8   amended maybe the next year. It was added to.
  9   lines of sight?                                         9      Q. That is correct. There was a '94
 10      A. It is a performance standard and so it           10   supplement.
 11   requires the designers and the contractors and the     11      A. Yes.
 12   owners to achieve the level of performance specified   12      Q. Okay. Are you familiar with the Technical
 13   so it does not do prescriptive requirements. It is     13   Assistance Manual that came out in November 1993?
 14   not a prescriptive section of the standard.            14      A. Yes.
 15      Q. My question is is there any details or           15      Q. Does it make any mention of sightlines
 16   guidance as to what comprises compliant lines of       16   over standing spectators?
 17   sight in section 4.33.3?                               17      A. I don't recall. If I have a copy of it, I
 18      A. Details are prescriptive standards. This         18   can look at it. I know that your expert testified
 19   is not a prescriptive standard.                        19   that it did not, but I haven't gone back to look at
 20      Q. So the answer is no?                             20   it since then.
 21      A. It is not a prescriptive standard, so it         21      Q. Okay. You just don't recall. That is
 22   does not have the details that a prescriptive          22   fair. Do you know if the Technical Assistance Manual
 23   standard would have.                                   23   for 1993 provided any detail or guidance as to what


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 18 of 53
James Terry                                                                                                  6/14/2019
                                                                                         Pages 45 to 48
                                                 Page 45                                                     Page 46
  1   comprises compliant lines of sight?                     1       A. I don't believe it did.
  2      A. I haven't gone back to look at it, so I           2       Q. Are you familiar with the Accessible
  3   don't recall.                                           3   Stadium Document DOJ issued in 1996?
  4      Q. There was a Technical Assistance Manual           4       A. Yes.
  5   supplement in November 1994; do you recall that?        5       Q. Are you familiar with what it says about
  6      A. I do.                                             6   lines of sight?
  7      Q. Did that make any mention of lines of             7       A. Yes, generally.
  8   sight over spectators in the stands?                    8       Q. It says that in stadiums where spectators
  9      A. I have not gone back to look at it, so I          9   can be expected to stand during the show or event,
 10   don't recall, but I know your expert testified that    10   paren, for example, football, baseball, basketball
 11   it did, in his expert report.                          11   games or rock concerts, end paren, all or
 12      Q. You just don't know it?                          12   substantially all of the wheelchair seating
 13      A. I didn't go back to look at it.                  13   locations must provide a line of sight over standing
 14      Q. Fair enough. You don't know as you sit           14   spectators; right?
 15   here today?                                            15       A. I don't know if that is a quote or not,
 16      A. As I sit here today, I am not going to           16   but that is the idea, yes.
 17   quote from a document that I haven't reviewed enough   17       Q. Okay. It talks about a, quote, comparable
 18   to know what it said.                                  18   line of sight, end quote, being one that, quote,
 19      Q. Fair enough. That is all I am asking.            19   allows a person using a wheelchair to see the
 20      A. Okay.                                            20   playing surface between the heads and over the
 21      Q. Do you know if the supplement provided           21   shoulders of the persons standing in the row
 22   any anthropometric data regarding how one goes about   22   immediately in front, and over the heads of the
 23   measuring standing spectator eyesight?                 23   persons standing two rows in front, end quote. Is


                                                 Page 47                                                     Page 48
  1   that consistent with your understanding of the          1   would have.
  2   Accessible Stadium document?                            2      Q. Has the DOJ ever indicated anthropometric
  3       A. Yes.                                             3   data in regulations with respect to sight line?
  4       Q. Did it provide any anthropometric data in        4      A. In a regulation have they specified the
  5   terms of figuring out whether or not there were         5   actual anthropometric data?
  6   lines of sight that were compliant with that            6      Q. Yep.
  7   direction?                                              7      A. Not to my knowledge.
  8       A. It did not.                                      8      Q. If you were to look for guidance from the
  9       Q. Is that a prescriptive document?                 9   DOJ as to what anthropometric data one might use,
 10       A. It is -- it is not a prescriptive               10   what would you look to?
 11   standard. It is a performance -- it is a performance   11      A. I think it would depend on the
 12   standard with more information in it than the          12   circumstance, so because it was a -- it would depend
 13   original 1991 paragraph 4.33.3. It is still a          13   on when that was given to me and it would depend on
 14   performance standard.                                  14   what the circumstances were. So if I were being
 15       Q. And more than the supplement in 1994?           15   asked by a stadium designer what would you do versus
 16       A. Okay.                                           16   being asked by a plaintiff or by the Department of
 17       Q. Do you disagree?                                17   Justice, what is the absolute minimum that they
 18       A. I don't disagree.                               18   should have done, then I would give both of those
 19       Q. Okay. Is there any mention in the               19   answers, and in fact do that now. Now meaning in my
 20   Accessible Stadium document of what part of the        20   current practice I will tell people that
 21   playing surface one has to have a line of sight to?    21   information.
 22       A. It is comparable lines of sight, so it          22      Q. Fair enough. And I recognize there may be
 23   would be whatever the people in comparable seats       23   a range of guidance you might give. If one were to



                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 19 of 53
James Terry                                                                                                  6/14/2019
                                                                                        Pages 49 to 52
                                                  Page 49                                                    Page 50
  1   look to the DOJ for specific guidance with respect      1   that that you are referring to?
  2   to anthropometric data to use in measuring              2      A. Well, certainly the Olympic facilities
  3   sightlines, what would you look to?                     3   that else Becket designed in Atlanta that were in
  4      A. I would look at the settlement agreements         4   operation in mid '96, so they were designed, you
  5   that they have reached with stadium designers, with     5   know, years before that, year to two years before
  6   stadium owners and say what kind of numbers have        6   that, and they were using them in the same -- I am
  7   they agreed to in their settlement agreements,          7   sorry.
  8   consent decrees, whatever type of action they have      8      Q. Did the anthropometric data, whatever it
  9   had, what have you agreed to as the minimum that you    9   was, if it was in the settlement regarding the
 10   would be willing to accept to in order to drop the     10   Olympic stadium in Atlanta, is that public?
 11   investigation, drop the suit, settle the suit or       11      A. You know, I haven't seen that in the
 12   whatever. And those numbers are the Ellerbe Becket     12   Department of Justice's web site. I can tell you
 13   numbers that were the best available at the time       13   that it is in my files from as early as '95 that
 14   that these -- that these cases were going and that     14   Justice was telling people that. We worked as their
 15   most of these facilities were being designed. That     15   expert on the aquatic center for the Olympics and
 16   was the best anthropometric data that anybody had in   16   those were the numbers that we were using then. So I
 17   the design profession.                                 17   have records going back to then and Ellerbe Becket
 18      Q. Are you talking about the consent order          18   was getting that.
 19   in the Ellerbe Becket case that was issued in late     19      Q. And --
 20   1998?                                                  20      A. And before that. Those same numbers have
 21      A. Yes, and other cases that were before            21   been floating around for a long time.
 22   that.                                                  22      Q. Is there any publicly available
 23      Q. Okay. What are the other cases before            23   information from the DOJ as to anthropometric data


                                                  Page 51                                                    Page 52
  1   to use prior to Ellerbe Becket?                         1   and there were people -- you know, millions of
  2       A. I don't know how public that information         2   people are getting ready to show up and so they
  3   was. I know that they were telling architects that      3   didn't want us disclosing what we knew about the
  4   as early as '93, but I don't know -- I don't know if    4   whole thing.
  5   they published any of those things for general          5      Q. Okay. So if you are advising someone
  6   publication. You remember that was before the           6   designing a stadium in 1996, '97, what are the DOJ
  7   Internet, so it wasn't like you could put it on the     7   regs that you would say apply to the line of sight
  8   Internet and everybody could find it really easily,     8   with respect to standing spectators?
  9   you had to do searches for it. I know it was an         9      A. I would be advising them that the
 10   attachment to the Olympic settlement agreement in      10   standards are a performance standard, that you have
 11   '96. I don't know --                                   11   to achieve comparability with members of the public,
 12       Q. You are aware the exhibits to the               12   you need to -- members of the general public, which
 13   settlement agreement in '96 were sealed, right?        13   means people who can stand, you need to achieve
 14       A. I am not.                                       14   comparability, you need to do the best efforts that
 15       Q. That is not publicly available, is it?          15   you can do to meet that, so whatever information is
 16       A. I don't know. That is a legal question.         16   available in terms of anthropometrics, you need to
 17   I didn't know they were sealed. You are the first      17   look for that and use it. And at the time, the best
 18   person to tell me that.                                18   information was human scale by Dreyfuss and
 19       Q. You didn't know that?                           19   architectural graphic standards was available from,
 20       A. I didn't know that. I was involved in the       20   you know, the 70's, mid 70's on, with those kind of
 21   process then and -- but again, at the time we          21   dimensions in it. And so absent specific numbers
 22   weren't -- we were under non disclosure agreements     22   from the Department of Justice for what was clearly
 23   not to discuss those cases because they were active    23   a performance standard, you would use your best


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 20 of 53
James Terry                                                                                                    6/14/2019
                                                                                        Pages 53 to 56
                                                 Page 53                                                       Page 54
  1   professional knowledge, your best professional          1   you about statutory guidelines or DOJ promulgated
  2   information sources to design that.                     2   regulations, that is what I am asking about.
  3      Q. Is there any statutory guideline or DOJ           3      A. Yeah, I am sorry, as a lawyer you may not
  4   promulgated regulation that specifies what line of      4   understand performance codes, that is something that
  5   sight over standing spectator is required in 1996 or    5   architects work with all the time. There are lots
  6   1997?                                                   6   and lots of performance codes. In a performance code
  7      A. Yes.                                              7   you are not given specific details about how to
  8      Q. What is it?                                       8   accomplish, in your building, the requirement of
  9      A. Comparability.                                    9   that code. And so what I am telling you is, you are
 10      Q. Okay. So it is comparability and is there        10   trying to turn a performance standard into a
 11   anything that you can point to from the DOJ that       11   prescriptive standard, and you can't do that unless
 12   tells you what comparability means in this context     12   you rewrite it as a prescriptive standard, which
 13   in 1996 or 1997?                                       13   they did. The Access Board wrote it as a
 14      A. Technical Assistance Documents that they         14   prescriptive standard in their 2004 guidelines and
 15   put together.                                          15   the Department of Justice adopted it with
 16      Q. Are you referring to something other than        16   modifications in their 2010 standard, but prior to
 17   the 1993 TAM and the 1994 TAM supplement?              17   that it was a performance standard, and you just
 18      A. You know, I would have to go back through        18   can't twist it to make it anything else.
 19   and look at my notes. There were -- there was          19      Q. But I am actually -- I understand your
 20   information in -- there was information in letters     20   distinction and I appreciate that.
 21   that they wrote in other cases that they were          21      A. Okay.
 22   investigating, letters to architects, there were --    22      Q. I am not trying -- I am actually just
 23      Q. Mr. Terry, I asked you -- I have asked           23   asking a question.


                                                 Page 55                                                       Page 56
  1      A. Okay.                                             1   those, but where they are not listed, you have to
  2      Q. What you are telling me is that the 1991          2   use your professional judgment. And based on
  3   standard is a performance standard and the 2010         3   reasonable assumptions about who your users are and
  4   standard is prescriptive; is that right?                4   the buildings intended uses and those kind of
  5      A. Yes.                                              5   things, and they did not -- they have still not come
  6      Q. Okay. What is the specific anthropometric         6   out with definitive spectator anthropometrics to use
  7   data that the 2010 standard requires?                   7   in the standard. It is a prescriptive standard, a
  8      A. The -- it requires the same kind of               8   more prescriptive standard. But, again, if you
  9   information, it does not specify the anthropometric     9   tried to detail every single piece out of the ADA
 10   data. At the time that standard was written, at the    10   standard or even a building code, the -- they would
 11   time the guidelines were written by the Access         11   balloon tremendously.
 12   Board, the best studies were research that were, at    12      Q. Would you agree that the Ellerbe Becket
 13   the time, still underway. And so they didn't have      13   consent order is prescriptive?
 14   dimensions for that when they wrote the 2004 ADA       14      A. In more ways than the -- than the '91
 15   guidelines. When Justice wrote it as 2010              15   standards are, it is more prescriptive. It defines
 16   standards, it still hadn't come out. It wasn't         16   the performance objective that they will accomplish
 17   released until the end of 2010 and so they did not     17   in their designs, it defines those with greater
 18   choose to give you actual dimensions, but it is --     18   specificity than the performance objectives that
 19   that is not unusual in the -- in the ADA standards     19   were in the '91 standard, but it is not as
 20   or in anything else. The architect still has an        20   prescriptive as, for example, the 2010 standards
 21   obligation to meet broader requirements than purely    21   are.
 22   all the dimensions that are listed. Where              22      Q. Well, so is it fair to say that you see
 23   dimensions are listed, clearly you have to meet        23   performance standards and prescriptive standards as


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 21 of 53
James Terry                                                                                                    6/14/2019
                                                                                          Pages 57 to 60
                                                Page 57                                                        Page 58
  1   being a continuum?                                      1      Q. Fair enough. I understand you to say it
  2      A. They are.                                         2   in your view is sort of bureaucratic slowness?
  3      Q. Okay. And you would say the consent order         3      A. Yes.
  4   is prescriptive or performance or both?                 4      Q. Okay. Let's do this, I am not trying to
  5      A. That is a legal question.                         5   make this a marathon.
  6      Q. No, I --                                          6      A. Okay.
  7      A. As an architect it looks to me like it is         7      Q. So why don't we take a three minute break
  8   still a performance standard, because it says, you      8   so that everybody can use the restroom or get a
  9   shall provide all or substantially all, but it gives    9   glass of water or whatever and then we will come
 10   you some more prescriptive guidance on what            10   back and start up; is that fair?
 11   dimensions to use for wheelchair users.                11      A. Sure.
 12      Q. So I think you testified a few minutes           12              (Short break.)
 13   ago that other more developed anthropometric data      13      Q. I want to go back and make sure I am
 14   was available in late 2010; is that correct?           14   clear about the applicable guidance and the DOJ that
 15      A. Yes.                                             15   is in the form of a statutory requirement or a
 16      Q. Is there some reason why that data has           16   regulation that was available in '96/97. What we
 17   not been incorporated in the 2010 standards or any     17   have, I think, is the '91 standard, the TAM of '93,
 18   update since in the nine years?                        18   the TAM supplement of '94, and then the Accessible
 19      A. The regulatory process in Washington             19   Stadium documents; is that correct?
 20   moves at an incredibly slow pace. And has just         20      A. You are asking me a legal question,
 21   stopped, essentially, in the last few years. So,       21   because you have imbedded the question of
 22   yeah, I don't expect all of those results to be        22   statutorily something or other.
 23   imbedded in the ADA standards any time soon.           23      Q. No, it is not a legal question. It is not


                                                Page 59                                                        Page 60
  1   a legal question, Mr. Terry. I am asking about          1   architect, I know, it is supposed to be entitled to
  2   whether you are aware of some sort of statutory         2   deference. So if I get a letter from the Department
  3   requirement or regulation from the DOJ, something       3   of Justice that says, here is what you are supposed
  4   official from the government, right, that you can       4   to do, I am going to treat that like, you know,
  5   rely upon that is public, that addresses the issue      5   something else. Now, the Technical Assistance Manual
  6   of sightlines and standing spectators in any way as     6   doesn't go through the same process that the
  7   of 96/97 and I identified four things. If there is      7   regulations themselves go through, but they go
  8   something else out there that you think that one        8   through a little more detailed process than a letter
  9   would have been looking at, there was a statutory       9   from the Department of Justice. And so I don't know
 10   requirement or regulation, then please identify it,    10   where to draw the line between what you want me to
 11   I want to be complete.                                 11   list in the list you are asking for and the letters
 12      A. All right. Define -- I am not sure --            12   from the Department of Justice that were going out
 13   when you qualify it by saying statutorily or           13   in 1993 to architects and the Department of Justice
 14   regulation, when you use that, you are limiting what   14   discussions with people about what their
 15   you are willing to accept of documents from the        15   expectations were, and '93, '94, '95 and the time
 16   Department of Justice. And I don't understand your     16   these things came out. So I am not sure how to draw
 17   limitation in that, because I don't understand -- as   17   the line there when you are saying you want me to
 18   a non lawyer, I don't understand, if I get a letter    18   list these documents for you, I don't have a
 19   from the Department of Justice that says here is       19   complete list of them. There are lots of them.
 20   what I want you to do, knowing that the Department     20      Q. What I am looking for is I am looking for
 21   of Justice is the entity that wrote that regulation,   21   things that would have been available to the general
 22   that adopted it, and that enforces it and interprets   22   public.
 23   it, their interpretation is supposed to be, as an      23      A. Well, the letters that the Department of



                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 22 of 53
James Terry                                                                                                6/14/2019
                                                                                         Pages 61 to 64
                                                 Page 61                                                   Page 62
  1   Justice wrote --                                       1   Assistance Manuals, and I have identified the
  2      Q. Let me finish, please.                           2   Accessible Stadium document. I am happy to
  3      A. Yes, okay.                                       3   entertain and would like to know if there is
  4      Q. You referred, for example, to the Olympic        4   something else out there that is official, published
  5   stadium settlement, right? That settlement document    5   by the DOJ that was available to the general public
  6   is public but all the exhibits are sealed, that is     6   at the time.
  7   an example.                                            7      A. Yes, there were.
  8      A. Okay.                                            8      Q. What?
  9      Q. I don't believe then that you can say            9      A. For example, the letters that the
 10   whatever is in those Exhibits is something that the   10   Department of Justice was writing, the Technical
 11   public was aware of.                                  11   Assistance letters that they were writing, many of
 12      A. Oh, wait a minute.                              12   them to congress people on behalf of their
 13      Q. Similarly, if I sent a letter to you,           13   constituents, those letters were publicly available.
 14   Evan Terry Associates, LLC, Architect, that is        14   We got hundreds of those and did summaries from
 15   certainly communication provided to you, but it is    15   those in our -- in one of the supplements to our ADA
 16   not necessarily communication that the general        16   facilities compliance workbook from that time frame.
 17   public is aware of or that a practitioner in North    17   Those were publicly available. You could ask them
 18   Dakota knows, okay? So what I am looking for is       18   and they would send them to you. There were -- I am
 19   your understanding of what kind of official           19   sorry.
 20   publication, guidance, regulation, the DOJ was        20      Q. I said okay.
 21   publishing in this time frame that one could look     21      A. There were other documents that Justice
 22   to. And I have identified the 1991 standard section   22   was putting out that would have been publicly
 23   4.33.3, and I have identified the two Technical       23   available. There were newspaper articles that were


                                                 Page 63                                                   Page 64
  1   coming out about the Department of Justice saying      1       Q. Same as today?
  2   particular things. And so that was -- there were       2       A. Yes.
  3   lots of other things coming out then, prior to '96.    3       Q. Okay. And the Court issued a ruling in
  4   Like I said, I could trace back '93, '94, '95, '96,    4   that case, didn't it?
  5   '97 with those kinds of expectations in those          5       A. Yes.
  6   documents.                                             6       Q. Did they agree with you?
  7      Q. This issue has been litigated, right?            7       A. I am sorry?
  8      A. It has.                                          8       Q. Did the Court agree with you?
  9      Q. Did you testify in the Independent Living        9       A. Partially.
 10   Resources case?                                       10       Q. Well, actually the Court said this, Court
 11      A. Is that the one that was the Rose Garden        11   said section 4.33.3 does not presently require that
 12   Arena?                                                12   wheelchair users be given lines of sight over
 13      Q. Yes, it is.                                     13   standing spectators, that is what the Court said?
 14      A. Yes.                                            14       A. In that part, yes.
 15      Q. Did you testify about this issue?               15       Q. Okay. And they disagreed with you about
 16      A. I am sorry.                                     16   the requirement for there to be sightlines over
 17      Q. Did you testify about this issue?               17   standing spectators, right?
 18      A. In deposition, yes, it didn't go to             18       A. In that part, yes.
 19   trial.                                                19       Q. What do you mean in that part? That was
 20      Q. I understand. What was your opinion in          20   the ruling in the case.
 21   that case with respect to sightlines over standing    21       A. Didn't the Judge actually write a much
 22   spectators?                                           22   longer opinion than that or a ruling that was much
 23      A. Same one.                                       23   longer than that? Weren't there other things that


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 23 of 53
James Terry                                                                                                 6/14/2019
                                                                                         Pages 65 to 68
                                               Page 65                                                      Page 66
  1   the Judge agreed with us on?                            1      Q. It is a factual question.
  2      Q. The Judge may have agreed with you on             2      A. It is, but I would have to have access to
  3   things, I am asking about the sightline over            3   Lexus Nexus or some other legal resource in order to
  4   standing spectators issues.                             4   be able to look at it, and then I would have to be
  5      A. Yes, that is was the Judge's opinion in           5   able to study the facts of the case and render a
  6   that case. And so in that Circuit for that period       6   legal opinion and I can't do that.
  7   of time, you know, my understanding is that is the      7      Q. But you just don't know, though -- in
  8   way it was interpreted until it was relitigated.        8   your words, for example, you don't know if there was
  9      Q. Got it. So you were in the Ninth Circuit          9   any other case on that issue at that time in the
 10   in 1997, that is what you would have understood?       10   Ninth Circuit?
 11      A. I would have understood that that Judge          11      A. I do not know of anything else that would
 12   said that.                                             12   contradict that.
 13      Q. Right. That a Court had addressed the            13      Q. Okay. So if for today's deposition we
 14   issue that you had testified and the Court had ruled   14   assume that you are correct and that there is a
 15   differently than what you testified, right?            15   non compliance with respect to the sightlines over
 16      A. Yes.                                             16   standing spectators, what is the remedy?
 17      Q. Was there any case in the Ninth Circuit          17      A. You know, I didn't have enough time to
 18   if that time frame that went a different               18   study remedies while I was there. There are -- I
 19   direction --                                           19   teach seminars on different ways to remedy sightline
 20      A. I don't know, that is --                         20   over standing spectators in existing facilities or
 21      Q. -- on this issue?                                21   facilities that are already built under the 2010
 22      A. That is a legal question and I don't             22   definition of existing, and there are lots and lots
 23   know.                                                  23   of solutions that I have seen for this kind of


                                               Page 67                                                      Page 68
  1   problem. I haven't studied them specifically at the     1      Q. Fair enough. You don't have an opinion as
  2   Mariners stadium, but I have seen them in other         2   to the specific remedies here?
  3   large stadiums, and it is my opinion that there are     3         MR. REYNOLDSON: Object to the form.
  4   probably solutions there that will work to fix them.    4      A. I have opinions about specific remedies,
  5   I just haven't studied them enough to go on record,     5   I have not compared those specific opinions and
  6   you know, to a Court that tells you, oh, this will      6   those specific solution types to this facility on a
  7   work, because I haven't studied enough to do that. I    7   dimensional basis to know which ones of them will
  8   like to be very careful with what I claim about         8   work in which locations, and which ones won't,
  9   something.                                              9   because some of them you just have to compare them
 10      Q. I appreciate that. Is it fair to say then        10   to the specific conditions. And there may be
 11   that you do not have an opinion as to what would be    11   something that is not one of my typical ones that
 12   a remedy for T Mobile Park if you are correct?         12   would work even better than the -- in that location.
 13      A. I have an opinion that there are options         13   And I just haven't had a chance to study that.
 14   that would have a very high likelihood of working,     14      Q. I understand. And all I am trying to
 15   but I can't tell you which ones of those would work,   15   make clear is that you have ideas, certainly things
 16   and specifically any of the specific locations that    16   that might work, different ideas, but you do not
 17   are there.                                             17   have an opinion about any specific remedy here in
 18      Q. Right. So you have a conceptual idea             18   this ballpark today?
 19   about what remedies might be, but you have no          19      A. I do not have specific design solutions
 20   opinion as to the remedy here?                         20   to solve the problems in this ballpark. I have
 21      A. Well, it wouldn't be remedy, there would         21   generic solution that I would have to analyze in
 22   be lots of different remedies depending on which       22   relation to the specifics of each section that
 23   section of the pit you are trying to correct.          23   needed to be fixed.


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 24 of 53
James Terry                                                                                               6/14/2019
                                                                                       Pages 69 to 72
                                                Page 69                                                   Page 70
  1      Q. Could you identify for me, say, five of           1   Mariners stadium. Front row seating for more
  2   your generic solutions?                                 2   wheelchair users so that spectators don't stand in
  3      A. Sure. Raised platforms. When you have             3   front of them and they still don't block the people
  4   got wheelchair seating in the back of a seating         4   behind them, because they are seated. And so those
  5   bank, like you do in the one hundred section around     5   are -- how many did I give you?
  6   T Mobile, you can add raised platforms like you did     6      Q. I think you gave me four.
  7   in section 227. Those kind of -- you have a lot more    7      A. Okay. All right. So we are going for one
  8   room in the one hundreds than you did in the two        8   more. Another one is to put them in places where
  9   hundreds. Those were kind of shoe horned into small     9   they are on corners where the aisle is the only
 10   spaces. But you can add raised platforms. That         10   thing separating them and the -- what you need to be
 11   will give the wheelchair users just that extra         11   able to see. So there are sometimes places where a
 12   height that you need to be able to see, and in this    12   wheelchair user can be -- they are looking over an
 13   case particularly the infield, to be able to see the   13   aisle rather than looking over a bank of standing
 14   same things that other people can see. That is one     14   spectators. And like I said, there is, you know,
 15   solution type. Another one you can add wheelchair      15   easily fifteen or twenty of those types of solutions
 16   users behind vomitories. I don't remember the          16   that you just bring there and say, you know, would
 17   specific lay out of the vomitories in this one to      17   any of these work in this specific location you are
 18   see if it works. You can add at the suite levels,      18   looking at and try to solve.
 19   sometimes you can add wheelchair seats in those        19      Q. If I could get you to look at pages
 20   because the suites are typically designed where        20   eleven and twelve of your report.
 21   spectators don't block the suite seated people.        21      A. Yes.
 22   Sometimes you can provide front row seating. In        22      Q. So as I understand your description of
 23   fact you have got that opportunity easily at the       23   the mechanics that you went through to do your


                                                Page 71                                                   Page 72
  1   analysis are setout at the bottom of page ten on        1   this up to see. I mean, I can't -- I can't remember
  2   through into page eleven, is that fair? I am            2   the numbers of particular sections so I would have
  3   looking at mechanics, not the conclusions.              3   to look at it and go back and look at it and see. It
  4       A. That sounds about right, I am just trying        4   could be 802.2.2.2. One of those is -- I think the
  5   to see if there are any other mechanical things on      5   first one, you may be right, I think the first one
  6   prior pages or later pages. That is where certainly     6   is line of sight over the heads one row in front of
  7   most everything is, if not everything.                  7   you and the second one is two rows in front of you.
  8       Q. Okay. And the figure that is shown on            8   And the figure that is shown here is two rows in
  9   page eleven.                                            9   front of you, which is the one that applies to the
 10       A. Yes.                                            10   Mariners stadium, at least as I did the analysis.
 11       Q. That is a mistake, right?                       11   And, wow, if I made that error, I apologize for
 12       A. I don't know why you think it is a              12   doing it, but the figure is correct and the concept
 13   mistake, it is not a mistake.                          13   on it is correct. I am sorry?
 14       Q. Okay. That figure is 802.2.2.1, lines of        14      Q. In figure -- above the diagram you refer
 15   sight over the heads of standing spectators?           15   to figure 802.2.2.1, to illustrate the requirement,
 16       A. Yes.                                            16   right?
 17       Q. You sure that is not 802.2.2.2?                 17      A. Yes.
 18       A. I am not sure now that you raise the            18      Q. And that reference is also wrong, right?
 19   question, I would have to look at it and see.          19      A. It would be if I picked the wrong
 20       Q. So it is possible you put the wrong             20   figure -- if I picked the wrong section number and
 21   diagram in?                                            21   figure number -- did I quote the section number
 22       A. The diagram is the correct diagram. The         22   anywhere in here? Let me go back to my question.
 23   diagram itself -- you know, I would have to look       23   This is 802. Yeah. It is possible that I quoted the


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 25 of 53
James Terry                                                                                                6/14/2019
                                                                                       Pages 73 to 76
                                                Page 73                                                    Page 74
  1   wrong figure number in here because I was quoting --    1      A. That is correct.
  2   I was intending to quote the figure number that goes    2      Q. Okay. So in this analysis the camera is a
  3   with the figure that is displayed that goes with the    3   proxy for a head and eye, correct?
  4   over the top of the head two rows forward, over the     4      A. It is a proxy for the eye.
  5   shoulders and between the heads one row forward,        5      Q. Okay. So what you are doing is you are
  6   that was what I was intending to plug in. So it is      6   putting it at a height above the floor, a specified
  7   possible that I typoed that and then just repeated      7   height, right, 47.45 inches?
  8   it below.                                               8      A. Yes.
  9      Q. Okay. So let me understand the kind of            9      Q. And then you are situating it in the
 10   mechanics of what you did. I am looking now at the     10   center of the wheelchair clear floor space. So if
 11   bottom of page ten, the paragraph beginning to         11   it is 40 inches across, you are doing it in a 20
 12   perform my analysis.                                   12   inch space, right?
 13      A. Yes.                                             13      A. Well, it is 33 inches across and so it is
 14      Q. So you chose what you believe to be a            14   in the center of that 33 inch space. Now,
 15   representative sample of ten different wheelchair      15   recognizing that T Mobile stadium does not have
 16   spaces, right?                                         16   rectangles drawn on the floor in all the sections so
 17      A. Yes.                                             17   that you say, okay, you have got to stay right here
 18      Q. Then for each of the spaces you placed           18   and you have got to stay right here and you have to
 19   your camera 47.45 inches above the floor at the        19   be between these lines, so you are approximating
 20   center of the wheelchair clear floor space at a        20   where you are thinking a wheelchair user might sit.
 21   point 3 inches away from the obstruction, most         21   It turns out not to be that critical because the
 22   likely to stop wheelchair users from rolling further   22   people on the rows in front, both one and two rows
 23   forward; is that right?                                23   in front of you are still going to be -- have the


                                                Page 75                                                    Page 76
  1   same kind of relationship to wherever the eyes are      1   wheelchair user from rolling further forward.
  2   horizontally in that plain. It is the distance from     2      Q. Yep. So, and then your son held a
  3   the toe stop to the eyes that is the critical           3   carpenter's ruler in the center of the standing
  4   dimension there in terms of its impact on the line      4   position of the spectator one row forward; is that
  5   of sight.                                               5   right?
  6      Q. So the toe stop, is that what you are             6      A. One row forward and two rows forward.
  7   referring to there when you talk about the              7      Q. Understood. I was going to get there. I
  8   obstruction most likely to stop wheelchair users        8   was walking us through it.
  9   from rolling further forward?                           9      A. Yes.
 10      A. Yes.                                             10      Q. And then he did the same thing in the
 11      Q. Is that a consistent distance from the           11   standing position -- in the center of the standing
 12   center spot or within the front to back spacing?       12   position of the spectator two rows forward, right?
 13      A. It is a -- yes. The place that -- as I           13      A. At the same time, yes.
 14   looked at it and said, you know, most wheelchair       14      Q. Okay. And the standing position, where in
 15   users, you are going to look at a point somewhere      15   the space in front is it?
 16   around maybe 4 inches above the surface on which       16      A. How far from the -- from what point?
 17   their wheels rest. And so at that, what is going to    17      Q. I am trying to understand it within the
 18   block it, so it is blocked by different things in      18   spacing dimensions it is in front of the seat.
 19   different places. Sometimes it is the back of the      19      A. Okay. So in the lower level -- in the
 20   seat in front of you, sometimes it is a rail,          20   lower level stands it is typically going to be where
 21   sometimes it is a fabric that has been stretched       21   the spectator in front is standing -- is just
 22   across the front of it, sometimes it is, you know,     22   standing up and standing right in the center of that
 23   any kind of obstruction there that would keep the      23   space. If they are on a upper level, which I don't


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 26 of 53
James Terry                                                                                                  6/14/2019
                                                                                         Pages 77 to 80
                                                   Page 77                                                   Page 78
  1   think we had that kind of situation in this, but        1      Q. And so the space for the spectator
  2   they might step back. If they are worried about         2   standing was the same, in terms of being in the
  3   falling over the edge, they might actually step back    3   center, and the front and back dimension was the
  4   when the seat folds up. But in these cases it was       4   same with respect to all sections?
  5   very close to the front edge, so it is going to be      5      A. Within an inch or two.
  6   maybe -- depending on whether the seats fold up or      6      Q. So do you get a different measurement if
  7   whether they don't fold up, somewhere in the range      7   the person standing in front is further forward?
  8   of six inches from the front tier of the platform on    8      A. If the standing spectator steps further
  9   which the standing spectator is standing.               9   forward, yes, you would get a different measurement.
 10      Q. So the foot -- you are saying that the --        10      Q. Got it. And if they step back you would
 11   the height of the foot was six inches from the front   11   get a different measurement too, right?
 12   of the platform?                                       12      A. Yes, slightly.
 13      A. No, it is the top of their head is six           13      Q. And what if they stepped to the side?
 14   inches or so from the back -- six, could be eight      14      A. Generally not going to affect anything.
 15   back, just depends on, like I said, what the level     15      Q. Okay. And when you were -- and so if they
 16   of concern the spectators have got. We tried to        16   stepped to the left or the right, that doesn't
 17   measure that the same distance whether we are          17   change anything, in your view?
 18   measuring the comparable location or measuring the     18      A. It generally doesn't. And the reason is
 19   wheelchair user, we put it in the same relationship    19   that you have got -- you are looking over the
 20   to the seat in front in both cases.                    20   shoulders of the people one row in front of you and
 21      Q. So and you did the same thing in all             21   you are looking over the top of their heads, and so
 22   sections?                                              22   when you are trying to draw that line, you are
 23      A. Yes.                                             23   looking at the top of those heads and the top of


                                                   Page 79                                                   Page 80
  1   their heads is a line. And that is the way -- that      1   camera?
  2   is the way stadium designers have designed              2      A. I selected the location to put the camera
  3   sightlines. And so where you stand in that lateral      3   based on the ability to document the sightlines at
  4   plain is not -- doesn't affect the design.              4   that location. So, for example, if a wheelchair user
  5      Q. Did you do any analysis here about                5   was sitting right next to the aisle and looking down
  6   whether there was any change in the perspective from    6   the aisle I did not attempt to photograph it from
  7   moving the spectators laterally?                        7   there because I would have had to have put the
  8      A. That is not the design criteria, so there         8   standing spectator in the aisle. So I moved it to
  9   would have been no point in doing that. No, we did      9   the wheelchair user down to the -- if I am on the
 10   not attempt to say, well, what if this guy stands on   10   third baseline, I moved it to the side that would
 11   his left leg instead of his right leg or what if he    11   allow you to have a spectator standing in front of
 12   shifts over to lean against his companion or           12   them, directly in front of them, so that I could
 13   whatever, we didn't attempt to do that because that    13   document what the majority of the wheelchair users
 14   doesn't affect the way you design the stadium.         14   in that section would be seeing in terms of line of
 15      Q. And you didn't also do an analysis to say        15   sight over standing spectators.
 16   what if the person was standing three inches           16      Q. So as I understand it, there are not
 17   forward, right?                                        17   fixed places for the wheelchair users to sit in most
 18      A. We did not.                                      18   of the spaces; is that correct?
 19      Q. Okay. When you were doing your analysis,         19      A. Some of the locations had numbers that
 20   did you engage in any variability with respect to      20   indicated what -- where your generally -- generally
 21   the placement of the wheelchair proxy? So in other     21   where your ticket space was supposed to go, but I
 22   words, did you do any changes in variation in          22   don't recall seeing lines painted on the floor that
 23   lateral movement for the wheelchair proxy, the         23   would say, you know, this is the 33 inch wide, 48


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 27 of 53
James Terry                                                                                                      6/14/2019
                                                                                           Pages 81 to 84
                                                Page 81                                                          Page 82
  1   inch long wheelchair space that the person who holds    1   you would have a different sightline than if you
  2   ticket number three or seat number three is supposed    2   were directly behind them, right?
  3   to be. There may have been some of those, I don't       3      A. No.
  4   recall those. But so there were some numbers, but       4      Q. No?
  5   there weren't specifically designated locations to      5      A. No, the calculations are still the same.
  6   measure that 3 -- the center of that 33 inch space      6      Q. Got it. So they would still have, you are
  7   from.                                                   7   saying, a different potentially blocked view of the
  8      Q. Got it. Well, let me ask you this, if you         8   infield even if they were in staggered seating?
  9   were to do your analysis, take your camera, move it     9      A. When you are looking between the heads of
 10   back two inches and two inches to the left, that       10   the people one row in front of you, you see certain
 11   would give you different data, right?                  11   portions of the field blocked by those heads. The --
 12      A. The moving back would give you different         12      Q. And if you move -- I am sorry.
 13   data, moving it to the left or right would not give    13      A. The analysis of those, the design
 14   you different data.                                    14   analysis of those that you would design when you are
 15      Q. That wouldn't give you different                 15   trying to figure out how high does this platform
 16   sightline between spectators?                          16   need to be, that design analysis is not reflected by
 17      A. Between spectators?                              17   who is it sitting in which location -- in which
 18      Q. Right. So if you were offset as opposed          18   lateral shifting, that doesn't affect the design
 19   to directly behind, you would have a different         19   analysis.
 20   sightline, right?                                      20      Q. So to go back to my question, if you had
 21      A. Directly behind who?                             21   moved your camera back two inches and you moved your
 22      Q. If you, the viewer in the wheelchair,            22   sight -- your spectator in front forward two inches,
 23   were offset vis-a-vis the person in front of you,      23   that would give you different data, right?


                                                Page 83                                                          Page 84
  1      A. Yes, it would.                                    1         Q. That is correct. All I am getting at is
  2      Q. It would give you better sightline,               2   there are differences here that you did not address,
  3   right?                                                  3   including this, right?
  4      A. No, it would give you worse. You said             4         A. There are dynamic differences during a
  5   move the wheelchair user back and the standing          5   game that are not addressed by the design standards.
  6   spectator forward?                                      6   The design standards tell you how to design it so
  7      Q. How about if you move the wheelchair user         7   that you give people comparability as much as that
  8   forward?                                                8   can be handled from a design standpoint.
  9      A. If you move the wheelchair user forward,          9         Q. Right. And it is challenging when you do
 10   they get better sightlines.                            10   not have prescriptive standards, right?
 11      Q. Okay. And you say moving them laterally          11         A. I don't think so.
 12   makes no difference?                                   12         Q. Got it. In your report on page twelve and
 13      A. It would to the person moving, it does           13   thirteen, you have a section regarding number of
 14   not to -- it does not make a difference in the         14   wheelchair and companion seating locations.
 15   design of the facility or in the compliance            15         A. Yes.
 16   analysis, it doesn't make a difference.                16         Q. Do you have a firm opinion or is this
 17      Q. Well, but the person who is actually             17   opinion still contingent, it wasn't clear to me?
 18   trying to see the playing surface would see a          18         A. Yes. You want me to give you that
 19   different view of the playing surface if they moved    19   opinion?
 20   laterally, right?                                      20         Q. Yes, I just want to know what the opinion
 21      A. They might. It depends on where the              21   is.
 22   person in front of them or the people in front of      22         A. Yes, the opinion is that the
 23   them moved.                                            23   compliance with the 1991 standards in terms of the


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 28 of 53
James Terry                                                                                                         6/14/2019
                                                                                           Pages 85 to 88
                                                     Page 85                                                        Page 86
  1   minimum number of wheelchair and companion seating        1   than a sightline opinion.
  2   locations is that because the seating -- the              2      A. It is a layered opinion. So a wheelchair
  3   wheelchair seating did not comply with the standards      3   position that doesn't have line of sight that is
  4   by March 15 of 2012, it did not comply with the '91       4   sold as a ticketed seat is not actually a wheelchair
  5   standards, then you did not have the minimum number       5   seat, it is a ticketed location. If it is not
  6   of seats required under the 1991 standards.               6   compliant with the standards, then you can call it
  7   Because --                                                7   accessible, you can count it as accessible, and for
  8      Q. So do you know how -- I am sorry, do you            8   the purposes of this I have counted them that way
  9   know how many seats there were in 1999 when they          9   and then qualified that to say, but, just for the
 10   opened?                                                  10   purpose of doing the analysis, if it is not a
 11      A. I don't.                                           11   wheelchair -- if it is not a compliant wheelchair
 12      Q. Do you know how many accessible seats              12   position, you can't really count it. So I have tried
 13   there were in 1999 when the stadium opened?              13   to look at it both ways so you can get a chance to
 14      A. I don't have evidence of but three.                14   understand how many there would have been if they
 15      Q. I am sorry?                                        15   had been made compliant in terms of sightlines. But
 16      A. I only see three that looked like they             16   the numbers under the '91 standards did not, as far
 17   would have had line of sight compliance when it          17   as I can tell, based on the information that we
 18   opened. And those were the three behind home plate.      18   received related to the stadium for this case,
 19      Q. I am asking about your opinion as set              19   related to those numbers, there weren't enough
 20   forth in the section numbered two.                       20   numbers to have met the '91 standards if they all
 21      A. Yes.                                               21   had proper sightlines or if all or substantially had
 22      Q. On pages twelve and thirteen. I have read          22   proper sightlines, there weren't enough of them to
 23   that and understood that to be something different       23   meet that. Now I saw something that there had been


                                                     Page 87                                                        Page 88
  1   some changes, but I don't know what those changes         1   and saying, did you have enough numbers, ignoring
  2   were.                                                     2   sightline problems, did you have enough numbers?
  3       Q. Right. Could you point to me in section            3   The answer was no, from the information that I have,
  4   two where you are talking about sightline?                4   you did not have enough numbers to meet -- you don't
  5       A. For the purpose of the expert report I             5   have enough numbers now to meet the 1991 standards.
  6   split these up between one and two.                       6   Excuse me, you don't have enough to meet the '91,
  7       Q. I understand. Section two makes no                 7   you have more than enough to meet the 2010 standards
  8   mention of sightlines, correct?                           8   if you are just looking at numbers.
  9       A. I will have to look back through and see           9      Q. You don't know how many accessible seats
 10   if it does or not. It may not.                           10   there were in 1999, right?
 11       Q. It is page twelve and thirteen and I am           11      A. Not specifically, not thoroughly, I do
 12   trying to understand, you were talking about             12   not know what was there in '99.
 13   sightline, there is no mention of it in there.           13      Q. Right. And you do not have any
 14       A. Okay. Yes, so I. --                               14   information about how many accessible seats there
 15       Q. As I understand it, then, section two,            15   were in 2012?
 16   your opinion of whatever it is in section two, is        16      A. All I have is the documents that were
 17   not related to sightlines because you are not even       17   furnished to us and I don't -- to my knowledge they
 18   mentioning them, right?                                  18   are not 2012 numbers.
 19           MR. REYNOLDSON: Object to the form.              19      Q. Right. And they are not 2015 numbers
 20       A. Right, okay. Now I understand what you            20   either, are they?
 21   are doing and I remember how I split this opinion        21      A. I don't believe so. I don't know if there
 22   up. So I analyzed those two obligations separately       22   were changes. I don't know when changes were made. I
 23   for the purpose of this, and just looking at numbers     23   know that changes were made. I asked for the changes



                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 29 of 53
James Terry                                                                                                 6/14/2019
                                                                                        Pages 89 to 92
                                                 Page 89                                                     Page 90
  1   and my client has been unable to get those from the     1   possible that some of these Defendant's responses to
  2   stadium authority. And so absent that information, I    2   interrogatories include, for example, the seating
  3   am making my analysis based on what I was able to       3   plan that we saw from Hussey that I believe had a
  4   obtain.                                                 4   date of 1998 on it, and that document showed some
  5      Q. I understand. And I want to be very clear         5   wheelchair positions both in what is now the Diamond
  6   that all I am trying to understand is what you          6   Club area and it seems like it may have had
  7   looked at. You did not look at any seating              7   wheelchair seating positions in the back. That
  8   information that predated 2017, right?                  8   drawing was not a complete series of seating
  9      A. No, that is not correct.                          9   drawings for the whole stadium, so we didn't have
 10      Q. Okay. Tell me what you looked at with            10   enough information to calculate anything else about
 11   respect to the number of accessible seats at T         11   the total number of wheelchair seats in the stadium.
 12   Mobile park for dates prior to 2017?                   12      Q. Fair enough. And what I am getting at
 13      A. All right. I am looking back through the         13   here, I am looking at the basis for your opinions
 14   documents here, because I received some documents      14   that is on twenty-eight and twenty-nine into thirty.
 15   right before my expert report was turned in, and       15   I do not see anything in here that refers to seating
 16   I -- I am trying to see which ones came in before      16   information that predates 2019, if I am incorrect,
 17   and which ones came in after. All right. We have the   17   please let me know.
 18   2019 seating manifest, so those were seating numbers   18      A. You -- and again, I can't remember when
 19   from that. We got information from the Diamond Club    19   that Hussey drawing came in, but that was a 1998
 20   with revisions through January 2019, and those were    20   seating drawing. And it may have been one of the
 21   under construction when we were there, we couldn't     21   Defendant's answers to the complaint, Defendant's
 22   tell anything about it from there, so we were          22   responses to interrogatories, I am looking at two
 23   relying on those drawings. And so I believe it is      23   and three, or Defendant's responses and objectives


                                                 Page 91                                                     Page 92
  1   to Plaintiff's interrogatories and request for          1   section behind it.
  2   production of documents set two, number seven, so it    2      Q. The Hussey drawing you are referring to
  3   may have been in one of those. I can't recall where     3   was not the complete stadium drawing, right?
  4   it was, but if it was -- if that came in before my      4      A. It was not.
  5   report was in, then that is where it is.                5      Q. And it was -- you said it was 1998?
  6      Q. All right. And when you refer to the              6      A. I believe that was the last revision date
  7   Hussey drawing, what are you referring to?              7   on it.
  8      A. There was a series of documents that we           8      Q. Okay. You don't know if that is, in fact,
  9   got, one of which the last page in that particular      9   what was implemented in the stadium when it was
 10   set, the last page was what looked to me like a shop   10   opened in 1999, do you?
 11   drawing from Hussey. They apparently were the          11      A. I do not.
 12   seating supplier for the original stadium. And so      12      Q. Okay. So other than the Hussey drawing,
 13   any time you design a large arena or stadium, you --   13   this incomplete 1998 document, and the 2019 seating
 14   the actual dimensions are provided to the seating      14   manifest, the Diamond Club drawings that are
 15   provider, they then come back and say, this seat       15   referred to in pages four and five of your opinion,
 16   right here will be twenty-two, this will be a          16   you are not able to identify any seating information
 17   twenty-three, this will be a twenty-four, this will    17   that predates 2019, correct?
 18   be a twenty-two, and they do that for every single     18      A. Any seating information, I wouldn't say
 19   fixed seat that they are selling. And that shows       19   that, because there are pictures in the -- yeah,
 20   exactly how the contractor that is assembling those    20   there are pictures that Brenda took and things like
 21   seats, that shows exactly what to put in each place.   21   that, but I can't do a seating analysis. I don't
 22   So that is the drawing that showed that area for the   22   have sufficient information to do a seating analysis
 23   Diamond Club and a lot of or maybe all of the          23   of accounts prior to the dates of the documents that


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 30 of 53
James Terry                                                                                                  6/14/2019
                                                                                         Pages 93 to 96
                                                Page 93                                                      Page 94
  1   we were furnished.                                      1   I just don't know where you would have put all the
  2      Q. Got it. So you don't know then whether or         2   extra wheelchair seats that you would have had to
  3   not, setting aside sightlines, there were a             3   have in order to meet the '91 standards. That is why
  4   sufficient number of accessible seats in '99 or 2005    4   I said it didn't appear that you had enough to meet
  5   or 2010 or today?                                       5   the '91 standards. There just aren't -- there don't
  6      A. What do you mean or today?                        6   appear to be enough places to put them.
  7      Q. Well --                                           7      Q. Fair enough. But you are speculating,
  8      A. You mean post writing my report? So it            8   right?
  9   is possible that they came back and changed things      9      A. I am. That is why I said appear rather
 10   since I was there February 5, yes, anything could      10   than quoting as a fact.
 11   have been changed.                                     11      Q. Got it. Let's turn to number three on the
 12      Q. You don't know, though, if there was             12   same page, thirteen. I think this sort of deals
 13   sufficient numbers of seats in 1999 to satisfy the     13   with the distribution of seating issues; is that
 14   '91 standard, do you?                                  14   correct?
 15      A. I do not have information about that.            15      A. Generally.
 16      Q. Okay. That is really what I wanted to            16      Q. Do you believe that the accessible
 17   know. So when your report says on page thirteen, the   17   seating at T Mobile park has sufficient horizontal
 18   facility does not have enough wheelchair companion     18   distribution?
 19   seats under the 1991 standards, you are not talking    19      A. Let me look at my drawing that shows
 20   about whether it complied in 1999, right?              20   where all of the seats are.
 21      A. I am in the second half of that sentence.        21      Q. Yeah, if you like, Exhibit Number 4, the
 22      Q. Right, but you don't know that?                  22   Court Reporter can show that to you, you are welcome
 23      A. I don't have specific knowledge of that.         23   to look at that as well.


                                                Page 95                                                      Page 96
  1          (Defendant's Exhibit 4 was marked                1   under the scoreboard I am not really sure what is
  2          for identification.)                             2   going on there, because my drawing showed a
  3      A. Okay. With limited exceptions, I would            3   different dispersal than what the Exhibit 4 shows
  4   say that it has good horizontal distribution.           4   under the scoreboard. So there is a band in there
  5      Q. Your report does not comment on                   5   where at that level you don't have sufficient
  6   horizontal distribution, that is why I was asking       6   horizontal -- or we don't know. They wouldn't let us
  7   the question.                                           7   into the Hit It Here Cafe, so I don't really know
  8      A. It doesn't do it under that category. It          8   what is in there, other than the fact that
  9   just says that there are certain sections that have     9   Ticketmaster doesn't have any wheelchair seating
 10   no wheelchair seating in them.                         10   positions available for any of the dozens of games
 11      Q. Certain sections?                                11   that I tried to see if there were wheelchair
 12      A. Yes. So for example, between center              12   positions in Hit It Here, I couldn't find any
 13   field and the third base foul line, there are no       13   tickets available for wheelchair users in there, and
 14   wheelchair seating options available.                  14   since we weren't allowed in, you know, I hate to
 15      Q. Got it. There are wheelchair seating             15   think the worst, but I just don't have evidence that
 16   options surrounding the entire field but for that      16   there are any chairs in there. And I don't see them
 17   piece of left field, right?                            17   in Exhibit 4 either.
 18      A. Well, at the -- at that level, that is           18      Q. You don't have an opinion one way or the
 19   the one that is limited, but you have also got the     19   other, you just don't know, right?
 20   Hit It Here Cafe area on that level that is -- that    20      A. No, I have an opinion that I can't find
 21   has no -- no wheelchair seats between whatever that    21   any evidence that there are wheelchair positions
 22   section number is, 214, there is nothing on that       22   there. It is not in Exhibit 4 that you just handed
 23   level between 214 and under the scoreboard. And        23   me, it is not on Ticketmaster, and I wasn't allowed


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 31 of 53
James Terry                                                                                                     6/14/2019
                                                                                          Pages 97 to 100
                                                       Page 97                                                   Page 98
  1   to see whether it was there or not. So I have no            1      Q. It is really just a yes or no question.
  2   evidence that there is any wheelchair positions in          2   You haven't seen it, you don't know, right?
  3   there and all the evidence points to the fact that          3            MR. REYNOLDSON: Object to the form.
  4   there isn't.                                                4      A. I know what I have seen and I have seen
  5      Q. But you don't know?                                   5   that Ticketmaster had no wheelchair seats available
  6      A. With absolute certainty, have I put my                6   in there, but there were lots of other -- there were
  7   own eyes on it to know, no. But I have no evidence          7   lots of other seats in there, but no wheelchair
  8   that it is and I have looked for that evidence. And         8   seats available in any of the games I tried to get
  9   you just handed me evidence that doesn't indicate           9   them or find out if they were available.
 10   where it is. There is a little wheelchair shown in         10      Q. Which games were those?
 11   one corner of it, but I have -- I don't know what          11      A. I don't know.
 12   that means and it is -- it is -- so I can't --             12      Q. Okay. So you can't tell us today which
 13      Q. Is it your understanding, Mr. Terry, that            13   game days you looked at?
 14   the seats in Hit It Here are ticketed seats?               14      A. I can tell you --
 15      A. It is, therefore there should be                     15      Q. For wheelchair tickets?
 16   wheelchair positions in there.                             16      A. I can tell you some of the days I looked
 17      Q. Okay. Do you know if there are wheelchair            17   at, because they were the same days that we based
 18   positions, have you looked at it?                          18   some of our reports on. The rest of them -- yeah,
 19      A. I have tried to find hem. I was not                  19   counts from Ticketmaster for the 5/28 game and
 20   allowed into the space, I couldn't control that. We        20   seating manifest.
 21   were not allowed. We waited 30 minutes to go in and        21      Q. Are you referring to something in your
 22   we were not allowed to go in. And I looked on              22   report?
 23   Ticketmaster --                                            23      A. Attachment F.


                                                       Page 99                                                 Page 100
  1       Q. Yep. Thank you.                                      1   remember if that was one of the dates that I looked,
  2       A. So on April 16th we looked at all of the             2   so I don't have -- right now, I don't have an
  3   seats available in the -- in the stadium. And that          3   opinion about whether it was -- whether there was a
  4   was the basis for our counts for attachment F and           4   wheelchair seat or any wheelchaired seats in there
  5   those -- as of April 16, we were looking at the May         5   on June 2.
  6   28th game to do our count. And then we compared             6      Q. How about on July 17?
  7   that to the manifest that was provided to us in this        7      A. I could not tell you any specific date.
  8   case. So I know we looked at that one. We looked at         8      Q. And you don't have an opinion about it,
  9   -- I personally looked at probably at least a couple        9   right?
 10   of dozen other dates trying to find where they were        10      A. I don't have an -- I don't have an expert
 11   in there and I couldn't find them at all.                  11   opinion and I don't have the facts in front of me to
 12       Q. Your report refers to attachment F, an              12   state something on the record right now.
 13   analysis that you derived from looking at                  13      Q. Got it. And you don't -- September 10,
 14   Ticketmaster on April 16 for a particular game on          14   same question?
 15   May 28, right?                                             15      A. Same answer.
 16       A. Yes.                                                16      Q. Okay. Fair enough. And so as I read your
 17       Q. And you do not have information and it is           17   report on page 15, you are, I think, opining that
 18   not in your report regarding that same search for          18   there is a lack of vertical dispersal; is that
 19   any other dates, right?                                    19   right?
 20       A. It is not in my report.                             20      A. Yes.
 21       Q. And you don't have an opinion about, for            21      Q. And the vertical dispersal, what is your
 22   example, what seating was available on June 2?             22   opinion here as to what that should be?
 23       A. I don't recall looking at June 2. I don't           23      A. It is the opinion that is listed in my


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 32 of 53
James Terry                                                                                                  6/14/2019
                                                                                   Pages 101 to 104
                                               Page 101                                                   Page 102
  1   report, that the -- that you don't have enough          1   available?
  2   vertical dispersal to give wheelchair users             2      A. I believe that you should take the
  3   comparable ticket prices and sightlines.                3   guidance that the Department of Justice has given as
  4      Q. Okay. Did you look at or ever seen                4   to how to interpret that.
  5   Malcolm Rogel's declaration?                            5      Q. Okay. What is that guidance, what are you
  6      A. I don't recall it. What did that                  6   referring to?
  7   deposition talk about? If you can give me some          7      A. There is guidance that the Department of
  8   details, I may be able to remember.                     8   Justice gave in the -- in the 2010 standards and
  9      Q. Yeah, it is a declaration, not a                  9   regulations. And I believe it is in the preamble to
 10   deposition. Mr. Rogel went out and did a search for    10   that, maybe in the guidance document that they
 11   tickets at a particular game and he found tickets in   11   listed -- that they published with the 2010
 12   basically every horizontal position around the field   12   standards, but I believe it may have been in the
 13   and in all of the levels in prices ranging from 17     13   preamble, the discussion of what they intended where
 14   dollars to 75 dollars. Were you aware of that?         14   they describe what your -- what their expectation is
 15      A. I don't recall seeing that. I may have,          15   for -- for ticket price dispersal.
 16   but I don't recall seeing that. That would not have    16      Q. And what would be the guidance -- do you
 17   changed my opinions.                                   17   recall what that guidance is with any specificity?
 18      Q. Okay. Just wondering. Because there was a        18      A. Generally that you need to give people
 19   range of tickets from 17 dollars, 20 dollars, 26       19   pricing options, that -- people with disabilities
 20   dollars, 30 dollars, 35, 39, 55, 60 and 75 dollars,    20   pricing options that are comparable to those
 21   and the 75 was for the Diamond Club front row seats.   21   provided for other people. And that you not -- that
 22   All right. So based on that, is there some other       22   you -- if people have the opportunity to get a -- if
 23   range of pricing that you believe should be            23   the general public has an opportunity to get seats


                                               Page 103                                                   Page 104
  1   that have, you know, that are 125 dollar seats or       1      A. Yes, there was -- there were other
  2   450 dollar seats, and there are benefits to doing       2   documents that have been, you know, over the years
  3   that, either because you are closer to the action,      3   have come out that explain that to greater and
  4   because you have a better chance of getting tossed a    4   greater and greater specificity. And one of the --
  5   foul ball when it comes off the sideline, or you are    5   one of the things that has changed drastically, as
  6   in some other advantageous position, that you have      6   you know, in the last 25, 30 years, is that ticket
  7   the opportunity to get that because of your -- you      7   pricing has become more and more differentiated so
  8   are paying more for your ticket. And if there is not    8   that rather than having, you know, lower bowl price
  9   a way to get that ticket because there is a             9   and mid bowl price and nose bleed price and maybe
 10   wheelchair seat in that particularly desirable         10   different in the bleachers, now you have got maybe
 11   location, that you can provide that same ticket        11   20 or 30 or 75 prices. And now with dynamic
 12   price in a more desirable location that gives you as   12   pricing, one seat price might change depending on
 13   close to that experience as you can get. And that      13   what time of day you log in and what your ZIP code
 14   experience is my word. But you got something that      14   is. And so that kind of difficulty, as ticket
 15   you can go to a better place for that same ticket      15   pricing policies changed, Justice adjusted that --
 16   price and that is -- that is giving you the kind of    16   adjusted their guidance to reflect their
 17   comparability that was intended by the regulations.    17   expectations based on the new policies. So those
 18      Q. Well, let me ask you this, is there some         18   have changed over time.
 19   sort of guidance that you would point to that          19      Q. Could you read back the question to him,
 20   predates the 2010 standards on this issue?             20   please, Court Reporter?
 21      A. On the issue of ticket price                     21          (The desired portion of the
 22   comparability?                                         22          transcript was read back.)
 23      Q. Yep.                                             23      A. Some sort of guidance to me is a very


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 33 of 53
James Terry                                                                                                     6/14/2019
                                                                                   Pages 105 to 108
                                                 Page 105                                                   Page 106
  1   broad question. I answered a very broad question        1   you want in that?
  2   with a truthful, accurate answer. I do not have in      2      Q. Well, I want anything that is similar to
  3   front of me a list of all of those guidance             3   what you've articulated previously. You identified
  4   documents and I cannot tell you exactly what they       4   2010 standards as providing guidance on pricing with
  5   are. I can tell you that they exist. I can come back    5   respect to DOJ's perspective. And I am just saying
  6   and find them for you if you need me to do that, but    6   to you, please tell me, if you are aware, of
  7   I can't -- I can't tell you what they all were. I       7   anything else that predates that that is similar in
  8   have stated that there are dozens of those kinds of     8   the since of providing DOJ guidance on pricing. And
  9   documents that have been out there the whole time, I    9   if the answer is you can't identify something here
 10   just don't have them in front of me.                   10   today, that is fine, I just want to know.
 11      Q. I just want to be clear, you have                11      A. The answer is I did. First of all, the
 12   identified for me the 2010 standards providing         12   standards don't talk about pricing in the level of
 13   guidance from DOJ, and are you able, as you sit        13   specificity that the preamble to the regulations
 14   here, to provide me with any guidance from the DOJ     14   does or that the regulations issued in 2010 provide.
 15   that predates that 2010 standard?                      15   So those two documents provide more pricing
 16         MR. REYNOLDSON: Objection, asked and             16   information than the standards themselves provide.
 17   answered.                                              17   Department of Justice published a guidance document
 18      Q. It is a yes or no question.                      18   that went with the standards and that document may
 19      A. Are you asking me if I can give you a            19   have it, I don't recall if that has pricing
 20   document -- any guidance from DOJ? Are you looking     20   information in it or not. And you want something
 21   for a specific document that you want me to put in     21   predating that, so I just want to make sure we
 22   front of you or do you want me to tell you a           22   are -- I didn't just say it was the standards, I
 23   specific document date and authorship and -- what do   23   said those other documents as well. Predating that,


                                                 Page 107                                                   Page 108
  1   there were lots of documents, I do not have any of      1   pricing.
  2   those documents with me, I do not remember the dates    2       A. Yes.
  3   or the specifics of those documents, other than the     3       Q. And you identified -- in this section
  4   ones we have already discussed, other than the          4   here you identify certain sections of the 1991
  5   Department of Justice's many documents that they've     5   standards and you identify certain sections of the
  6   weighed in on in terms of their opinions about the      6   2010 standards, correct?
  7   Olympics -- the unsealed documents on the Olympics      7       A. Yes.
  8   say that it was all or substantially all the spaces.    8       Q. Is there anything else that you were
  9   Only the anthropometrics in that, you are telling me    9   relying upon for your analysis in section three?
 10   now -- or today you are telling me that those          10       A. 36.302 F of the title two regulations,
 11   anthropometrics were sealed. That is the only          11   36.406 F of the title three regulations.
 12   thing -- I mean, the fact that sightline over          12       Q. These are things all cited in that
 13   standing spectators was all or substantially all,      13   paragraph, everything is in that paragraph. Is
 14   that was in the news. That was in the news all over    14   there something else?
 15   the place. Justice issued press releases in it. It     15       A. That I relied on in what? In developing
 16   was in the document that is available on their web     16   my opinion?
 17   site. So that was something in '96. The Ellerbe        17       Q. To render this opinion. Is there some
 18   Becket case was out there, Justice's stance on that.   18   guidance, other than the document section that you
 19   So like I said, lots of those kind of documents, I     19   were citing there, that you are relying upon, that
 20   don't have any of them with me.                        20   is what I am trying to figure out?
 21      Q. Mr. Terry, I am asking about pricing. In         21       A. Okay. My history of doing this for all of
 22   section three of your report, starting on page         22   these years. I've tried to lay out the basis of
 23   thirteen, you are talking about, in part, about        23   those things in the answers to this same question


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 34 of 53
James Terry                                                                                                  6/14/2019
                                                                                   Pages 109 to 112
                                              Page 109                                                     Page 110
  1   already, and -- so those particular ones did not        1      Q. Where?
  2   completely -- I can't remember which of those           2      A. I am sorry?
  3   discussed pricing and which ones didn't, I can go       3      Q. What are you referring to, is it in
  4   look that up. But in all of those kinds of              4   your --
  5   documents, Justice was trying to attempt this same      5      A. Page thirty, basis for opinions.
  6   thing. And I would have to look at which of all of      6      Q. Yep.
  7   those Technical Assistance documents, guidance          7      A. Obviously I am now limiting what I am
  8   materials, letters, other briefs that they issued,      8   saying to those things that were from the Department
  9   settlement agreements, all of those kind of things      9   of Justice, so I am not looking at, you know, all
 10   where they were trying to explain it and do so         10   the places where I got information about ticket
 11   publicly, I would have to go back and look at which    11   prices on MLB, et cetera.
 12   ones specifically address the issue of ticket price    12      Q. Here is what I am trying to understand,
 13   dispersal. But all of those have had a bearing on my   13   and I am really not trying to play a game, I just
 14   development of the opinion that I have rendered.       14   want to know the things that are official that you
 15      Q. Other than the specific things referred          15   relied upon for purposed of your opinion in that
 16   to in the first paragraph in section three on page     16   section three. And if there is something that you
 17   thirteen, is there something that you can identify     17   haven't listed there that you are relying upon, then
 18   for me that you relied upon for this opinion?          18   tell me, and if there isn't anything, that is fine
 19      A. For this particular opinion?                     19   too. I just want to know it.
 20      Q. Yes.                                             20      A. I get it. I get it. Yeah, and my
 21      A. Number twenty-six, 2010 revised                  21   difficulty is sitting here right now, after reading
 22   requirements of ticket sales by the U.S. Department    22   thousands and thousands of pages on this topic over
 23   of Justice published 7/7/2011.                         23   the last 29 years, trying to come up with a specific


                                              Page 111                                                     Page 112
  1   document that mentioned this specific requirement       1   than your experience in the past?
  2   and how I have interpreted this requirement, I have     2      A. I would say experience in the past is
  3   taken what I have read in all of those documents, I     3   different from understanding of the documents that I
  4   have internalized them, I have tried to understand      4   have read and the cases that I have worked on, I
  5   them and now I am trying to spit out to you, as         5   would say that is different from experience in the
  6   though I had a photographic memory, which of those      6   past.
  7   documents specifically addressed this issue, is         7      Q. Okay. I don't want to argue with you. You
  8   beyond my memory.                                       8   can't tell me a document. You told me you've read a
  9      Q. Well --                                           9   lot of things and you have digested it. I will let
 10      A. And so I've tried to give you a sense of         10   that go. That is fine.
 11   where they came from, but specific document lists, I   11      A. Okay. I wish I could give you the
 12   can't tell you right now what they are beyond the      12   specific details, I just don't have a photographic
 13   ones I have already given you.                         13   memory.
 14      Q. Okay. Just so you understand, this is not        14      Q. What you can't do is tell me what you
 15   me trying to harass you.                               15   relied on other than what you cited?
 16      A. No, I get that.                                  16      A. That is a legal question, I won't argue
 17      Q. When we take a deposition of an expert,          17   it, I don't know.
 18   we are entitled to know the full basis of the          18      Q. It is a factual question, sir.
 19   expert's opinion. One of the things that I like to     19      A. Okay.
 20   try and understand is what is the stuff you are        20      Q. Would you look at your attachment F,
 21   looking at to rely upon. And what I hear you telling   21   please?
 22   me is other than the things you have identified, you   22      A. Okay. I am there.
 23   don't have something in particular in mind other       23      Q. Is your analysis of pricing,


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 35 of 53
James Terry                                                                                                6/14/2019
                                                                                  Pages 113 to 116
                                              Page 113                                                   Page 114
  1   distribution, variability, comparability based on       1   thirty, the official web site for the Mariners,
  2   data about T Mobile park other than what is in          2   thirty-one, the information from Ticketmaster.
  3   attachment F?                                           3      Q. Wait a second, information from
  4       A. Attachment F reflects what I knew at the         4   Ticketmaster is listed in attachment F, right?
  5   time, which was sufficient to develop the opinion       5      A. That is part of what -- that is part of
  6   that is in my report. I have learned more since         6   the basis for what is in attachment F.
  7   then, but it was sufficient, and nothing that I have    7      Q. Okay. Let me put it another way, is there
  8   learned has contradicted or counteracted or even        8   ticket pricing that you analyzed and that you've
  9   reduced the opinions that I have listed in my           9   relied upon for purposes of your opinions here that
 10   report.                                                10   reflects a day other than the May 28, 2019 game?
 11       Q. All I am asking is this, when you wrote         11      A. Yes.
 12   the report and articulated the opinions in that sub    12      Q. Where is that information?
 13   section three about ticket pricing, I understand       13      A. In my files.
 14   that the factual information upon which you were       14      Q. And is it referenced here?
 15   doing that analysis is what is set forth in            15      A. It is not referenced here because it was
 16   attachment F; is that correct?                         16   additional information that didn't add anything to
 17       A. Not solely what is set forth in                 17   what we found here that was significant enough to
 18   attachment F.                                          18   report on. It just backed up what we found here.
 19       Q. Okay. Please identify for me what else          19      Q. I am just trying to figure out where in
 20   that opinion is based on with respect to factual       20   your opinion it says we did analysis of something
 21   information of T Mobile park that is not in            21   other than that game?
 22   attachment F?                                          22      A. Item thirty and thirty-one.
 23       A. Okay. The item number thirty on page            23      Q. Where does it say it in the opinion?


                                              Page 115                                                   Page 116
  1      A. I don't know if it did. I would have to           1   checked, when talking about Edwards Cantina, so I
  2   look at it. Which section of the opinion are you        2   did not, in my report, attempt to list every game
  3   wanting me to check?                                    3   that I looked at on Ticketmaster -- although I have
  4      Q. In section three beginning on page                4   a lot of that information in my files, I didn't
  5   thirteen and continuing onto page seventeen.            5   attempt to show that here.
  6      A. All right. If you read on page fourteen,          6      Q. Got it. So when I am looking at sub A,
  7   sub A, it says, these tickets are available for sale    7   sub B, sub C, sub D on page fourteen, I don't know
  8   on Ticketmaster for many games. It appears to be        8   the date you are talking about, right?
  9   closed on low traffic dates, but no wheelchair          9      A. That is correct. Now, on page fifteen --
 10   seating opportunities were available for any game we   10   on page fifteen you can see some dates.
 11   could find. Before I wrote that I actually did what    11      Q. I understand. I am clarifying, the ones
 12   I said I was doing. So there is -- I am not saying     12   A, B, C, D, there is no dates, right? We don't know
 13   that everything was in attachment F, I am saying       13   what dates we are talking about?
 14   that there are other things that we've looked at. So   14      A. Well, D is what continues on fifteen that
 15   there we did that. All Star Club has tickets           15   has dates.
 16   available on Ticketmaster but none are listed          16      Q. Let me ask you this, in D you say so
 17   available for wheelchair users and their companions.   17   those positions clearly don't effectively create any
 18   Again, that was as a result of reviewing many, many    18   opportunities for wheelchair users to go to
 19   days on Ticketmaster to see if I could find those. I   19   Mariners' games if they want to get close to the
 20   didn't repeat that in that same kind of language       20   field without planning months ahead, period, right?
 21   that I had in A. In C, again, same thing, looked at    21      A. Yes.
 22   dozens of games and could not find seats in the All    22      Q. Are you saying that there is an
 23   Star Club or above the pen. For every game I           23   obligation to not sell those seats to people who


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 36 of 53
James Terry                                                                                                6/14/2019
                                                                                  Pages 117 to 120
                                               Page 117                                                  Page 118
  1   want them and therefore to preserve them?               1   that seat doesn't mean that there is a problem, it
  2      A. That is a long answer. That is a long             2   means that someone else bought it first, right?
  3   answer. Justice has given lots and lots of guidance     3      A. That is correct. If that someone else is
  4   on ticket sales and how to protect ticket sales and     4   a wheelchair user, beyond that it is a whole bigger
  5   make them available for wheelchair users. And that      5   question.
  6   is a -- we don't have enough time today to go           6      Q. Fair enough. Fair enough. We just don't
  7   through that analysis.                                  7   know, right?
  8      Q. But my point, you don't actually have any         8      A. I don't have information about who bought
  9   factual information about who has bought those seats    9   any tickets at the stadium.
 10   you are referring to in sub section D, right?          10      Q. Got it. Right. Okay. Let's talk about the
 11      A. That is correct.                                 11   vertical dispersal issue.
 12      Q. So you don't know, for example, if those         12      A. Okay.
 13   seats were bought by somebody, a group of friends,     13      Q. What is your opinion as to what vertical
 14   whatever, who bought a whole slew of tickets; you      14   dispersal should be?
 15   don't know that?                                       15      A. What the regulations and standards say it
 16      A. Like you said, I can't tell from                 16   should be.
 17   Ticketmaster who bought a seat. I can guess all        17      Q. Okay. Please tell me what that means.
 18   kinds of things, but I can't tell.                     18      A. Okay. Vertical dispersal. We are talking
 19      Q. Right. And so if those seats were                19   about '91 standards, it was sufficient to provide
 20   purchased by people using wheelchairs and wanting      20   comparable lines of sight and choice of ticket
 21   access to accessible seating, that is okay, right?     21   prices to those available to the general public.
 22      A. It is.                                           22   Under the 2010 standards it is distributed according
 23      Q. And the fact that someone else can't buy         23   to a very long series of sections and Technical


                                               Page 119                                                  Page 120
  1   Assistance back up material that tells you how you      1   sightlines by March 15, 2012, then those would be
  2   disperse that in a stadium.                             2   safe harbored in and you would ignore that section
  3      Q. Okay. So in -- do you have an opinion as          3   for vertical dispersal. I have not -- I don't have
  4   to which of those standards is applicable here?         4   enough information to be able to tell what is safe
  5      A. Where vertical dispersal was sufficient           5   harbored to know how you would calculate that. So
  6   under the '91 standards to provide comparability        6   the opinion that I am going to give you is not based
  7   where the elements were compliant, they would be        7   on having sufficient information to tell what would
  8   safe harbored. They are not -- they weren't             8   be safe harbored, so I what I would say is look at
  9   compliant with the line of sight requirements, so       9   the 2010 standards, see how they handle the vertical
 10   they failed that. So the element would have failed     10   dispersal and then see if there is evidence to
 11   under the '91 standards because it didn't meet the     11   indicate that any of the -- those requirements would
 12   line of sight over standing spectators requirement.    12   have been met by the safe harbor by the '91
 13   The 2010 -- so if it didn't comply, and it still       13   standards.
 14   doesn't, if it didn't comply by March 15, 2012, then   14      Q. So are you telling me you believe that it
 15   it is not fully safe harbored. So you would now look   15   is the 2010 standards, unless there is something
 16   to the vertical dispersal of those elements            16   safe harbored and they are 1991?
 17   according to the 2010 standards. Now if there were     17      A. Yes.
 18   wheelchair seating positions, spaces, and their        18      Q. Okay. And when you were looking at the
 19   companions that complied with the '91 standards,       19   analysis here, are you applying both standards or
 20   then those would be safe harbored and could be         20   one?
 21   factored out of the equation. So, for example, if      21      A. I am attempting to analyze it according
 22   the platforms in section 227 were compliant with       22   to the 2010 standards and then say where it looks
 23   the -- with the '91 standards for comparable           23   like there might have been safe harboring to say,


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 37 of 53
James Terry                                                                                                 6/14/2019
                                                                                   Pages 121 to 124
                                             Page 121                                                      Page 122
  1   hey, I am not saying that I know what would have        1   remedy, right?
  2   been entitled a safe harbor. I can look at some         2      A. I am sorry, I don't have what?
  3   things and say, yeah, I don't think this is because     3      Q. An opinion as to any proposed remedy?
  4   there is no evidence that it was ever compliant. But    4      A. I have opinions.
  5   there is some areas where I can't tell that. So I       5      Q. Have you done a feasibility study?
  6   tried to make it clear that I am open to the safe       6      A. I have not.
  7   harbor information, if that information is              7      Q. Okay. Do you know anything about the
  8   available, but otherwise, it is analyzed based on       8   engineering of the stadium with respect to vomitory
  9   2010.                                                   9   locations?
 10      Q. So just so I am clear, you are leaving           10      A. Engineering of the locations?
 11   the door open for a 1991 safe harbor basis, but you    11      Q. Do you know where the vomitories are?
 12   are saying your analysis here is based upon 2010?      12      A. I can see those in the photographs, I can
 13      A. That is correct.                                 13   see them in the drawings that I have been given.
 14      Q. Okay. And what do you think should be            14      Q. Do you know where the vomitories are, if
 15   done with respect to the vertical distribution of      15   any, in the 100 level?
 16   dispersal?                                             16      A. Yes. We have that information.
 17      A. Wheelchair spaces should be provided             17      Q. Where are they?
 18   where they are required.                               18      A. They come out in the -- into the area
 19      Q. Where are they required here, do you have        19   behind the home plate.
 20   a proposed remedy?                                     20      Q. And do you know if those accessible --
 21      A. I don't. Wasn't given enough time to look        21   those vomitory pathways are accessible?
 22   for proposed remedies.                                 22      A. I do not.
 23      Q. You don't have an opinion as to proposed         23      Q. Have you ever testified in a case


                                             Page 123                                                      Page 124
  1   regarding vertical distribution?                        1   vertical dispersal under the 2010 standards, leaving
  2      A. Yes.                                              2   the door open for possible safe harbor, and you
  3      Q. Could you identify the case?                      3   don't have an opinion as to how that would be
  4      A. Sure, it is more than one.                        4   remedied?
  5      Q. Just even one would be great.                     5      A. No, I didn't say that.
  6      A. Coors Field.                                      6      Q. Okay. Tell me what is wrong.
  7      Q. Any other?                                        7      A. The assuming because, again, based on the
  8      A. I believe the MCI arena included vertical         8   fact that there were wheelchair positions designed
  9   dispersal and horizontal dispersal in it. Yankee        9   behind home plate to start with that there is an
 10   stadium did.                                           10   accessible route, at least one, to get to that area,
 11      Q. How about the Rose Garden case?                  11   the number of wheelchair positions in that area
 12      A. You know, it has been a long time, I             12   could be increased beyond what is available now.
 13   don't remember if dispersal was in there. My guess     13   And those spaces could be used to meet the
 14   would be it was because we tried to look at a broad    14   obligations described in the Department of Justice's
 15   range of issues in that one, but I can't testify       15   preamble analysis of what their -- I say preamble
 16   that I know that for sure. I can go back and pull my   16   analysis, their analysis of the -- what they
 17   file.                                                  17   intended with ticket price dispersals in the 2010
 18      Q. No, I am just really wondering if you            18   regulations. That those -- that that number could
 19   know. I am not asking you to guess.                    19   be increased to improve dispersal there. Dispersal
 20      A. Yeah, I don't remember if it was in there        20   could be improved by adding wheelchair positions in
 21   or not.                                                21   the other places where they should be and where I
 22      Q. So as I understand it, I want to close           22   have no evidence that they exist. And those would --
 23   this out, your opinion is that there is a lack of      23   those would improve it. I have not had a chance to


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 38 of 53
James Terry                                                                                                 6/14/2019
                                                                                   Pages 125 to 128
                                             Page 125                                                      Page 126
  1   develop detailed opinions on how the other dispersal    1   thirty-five, thirty-three, whatever they are, and
  2   things can be handled, just because of lack of time     2   adding in more accessible seats, do you have any
  3   available in the field.                                 3   other recommendations with respect to level 100?
  4      Q. Let's be specific, okay?                          4      A. I have not had a chance to study it and I
  5      A. All right.                                        5   do not have specific opinions or solutions until I
  6      Q. Let's look at Exhibit 4.                          6   have a chance to study it.
  7      A. Okay.                                             7      Q. Okay. Do you have any recommendation with
  8      Q. Where do you believe there should be more         8   respect to level 200?
  9   accessible seating put in?                              9      A. In terms of vertical dispersal in 200, I
 10      A. Closer to the field, between the foul            10   am not as concerned about vertical dispersal in 200
 11   poles on the --                                        11   because they are such shorter sections.
 12      Q. Where?                                           12      Q. Okay. So 200 you believe is okay?
 13      A. Where?                                           13      A. Let me -- hang on just a second.
 14      Q. Yes. I mean, you've got a map in front           14      Q. Yes.
 15   of you, I am trying to figure out what you are         15      A. Yeah, I don't have a problem with the 200
 16   recommending.                                          16   section just because it is so short.
 17      A. Additional seats between the dug-outs.           17      Q. Okay. How about 300?
 18   We know that there is an accessible route that leads   18      A. 300 meets the standards for vertical
 19   to that. Additional seats in that area, wheelchair     19   dispersal. For vertical dispersal only. I mean,
 20   seats, would improve vertical access for the ten       20   they fail other parts of the standard, but vertical
 21   thousand plus people that are between the foul poles   21   dispersal, they are close enough at this point where
 22   on the 41st row.                                       22   I wouldn't spend a lot of effort working on them.
 23      Q. Other than taking out seats in sections          23      Q. Got it. And just so I am clear here, the


                                             Page 127                                                      Page 128
  1   level 300 you believe the vertical dispersal is         1      A. Yes.
  2   okay, the same is true for level 200, it is level       2      Q. Okay. So with respect to location, your
  3   100 that you are articulating is the problem?           3   complaint is about level 100?
  4       A. Level 100 is where the biggest problems          4      A. That is the primary complaint, yes.
  5   are.                                                    5      Q. Is there some other complaint?
  6       Q. Right. I understand. I am really just            6      A. Well, horizontal dispersal we talked
  7   trying to get focused so I can ask some questions       7   about a little earlier.
  8   about that.                                             8      Q. I am actually trying to keep ourselves
  9       A. Sure.                                            9   focused on vertical dispersal.
 10       Q. Don't let me put words in your mouth,           10      A. Okay. All right.
 11   your view is level 200 and level 300 are okay with     11      Q. Is there something, other than level 100
 12   respect to vertical dispersal, but level 100 you       12   vertical dispersal, that you have a complaint about?
 13   think is not?                                          13      A. No.
 14       A. Just making sure I am not forgetting            14      Q. Okay. So then if we look at level 100, in
 15   anything here.                                         15   terms of trying to figure out if there is a remedy,
 16       Q. No, that is fine. Please take your time.        16   your view is add more seats in thirty-five, section
 17       A. Yeah, you know, I would have to look at         17   thirty-five, section thirty-three and so on, right?
 18   ticket pricing to see about the 200 level and the      18      A. If you are looking for an opinion that is
 19   300 level.                                             19   almost certain about something that could be done
 20       Q. We can put that aside for a moment.             20   but without the opportunity to look at other things
 21   Setting aside the issue of pricing, the vertical       21   that could be done, that one looks to me to be an
 22   dispersal with respect to location for 300 and 200     22   easy fix. I am not ruling out other solutions, that
 23   you are okay with, setting aside pricing?              23   given an opportunity to go there and look at it,


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 39 of 53
James Terry                                                                                                   6/14/2019
                                                                                     Pages 129 to 132
                                                Page 129                                                   Page 130
  1   that other solutions couldn't be come up with as        1   stadium as opposed to viewing the stadium as a
  2   well, I just don't --                                   2   whole; is that right?
  3      Q. I am not --                                       3      A. That probably is a little over
  4      A. They are not obvious.                             4   simplification. The rules regarding vertical
  5      Q. I am not trying to -- I am just saying as         5   dispersal under the 2010 standards are -- they are
  6   you sit here today, there is nothing else that you      6   complicated because they were written to deal with a
  7   have to say on that topic?                              7   lot of different types of assembly spaces,
  8      A. I don't have an opinion about something           8   everything from, you know, a small lecture room to a
  9   that appears to be a great solution right now.          9   theater to a cinema theater to a stadium, and so my
 10      Q. That appears to be what?                         10   analysis of this is kind of a hybrid analysis of
 11      A. A great solution right now.                      11   those details, my opinions about this. And the --
 12      Q. We have been going more than an hour, why        12   and what was required in '91. And so it is kind of
 13   don't we take a three minute break and let you go to   13   a hybrid analysis. It is it not necessarily a
 14   the restroom or get a glass of water, whatever.        14   section by section, because the fact that one
 15                 (Short break.)                           15   section has wheelchair seats in it and the other one
 16      Q. Mr. Terry, thank you for your willingness        16   doesn't, doesn't mean that the one that doesn't have
 17   to do this on a Friday afternoon. I know it is not a   17   them failed because the count may not have been
 18   lot of fun.                                            18   required, horizontal dispersal didn't require
 19      A. It doesn't bother me at all.                     19   something, so it is a hybrid kind of analysis.
 20      Q. I appreciate it. I want to close out a           20      Q. Is it fair to say that your analysis with
 21   couple of things. So when we were talking about        21   respect to T Mobile park is section by section? In
 22   vertical distribution, I understand that your          22   other words, you are saying that level 100 is a
 23   analysis is kind of section by section within the      23   problem, in your view, but that level 200 is not and


                                                Page 131                                                   Page 132
  1   level 300 is not?                                       1   analysis, right?
  2      A. Are you calling the level a section?              2      A. I don't recall one.
  3   Because I call the sections the ones that have          3      Q. Okay. In the motion that the plaintiff's
  4   separate numbers to them. So I would think 321 and      4   filed, and you can look at Exhibit 3, they say this,
  5   322 are different sections.                             5   in order to become even arguably compliant with
  6      Q. I agree. And so is your analysis --               6   either the 1991 or the 2010 ADA standards, T Mobile
  7      A. Actually there is no 322, sorry.                  7   park must offer a dramatically increased number of
  8      Q. Well, is your analysis, then, that the            8   wheelchair accessible seats closer to the playing
  9   level 100 is viewed discretely from level 200 and       9   field, for instance by increasing the proportion of
 10   level 300?                                             10   wheelchair accessible seating within the first
 11      A. Yes, under the 2010 standards, you are           11   fifteen rows of the field from 0.115 percent to
 12   required to provide vertical dispersal to all levels   12   16percent. Do you agree that 16 percent of the
 13   that are served by an accessible route.                13   seating within the first fifteen rows of the field
 14      Q. How about the '91 standards?                     14   should be accessible seating?
 15      A. '91 standards were performance standards.        15      A. I have never done that calculation, so I
 16   They didn't give you nearly as much guidance on how    16   can't say whether I agree with it or not.
 17   to do. You just had to provide lines of sight that     17      Q. Do you believe that that is required by
 18   were comparable and you had to provide ticket          18   the 1991 or the 2010 ADA standards for T Mobile
 19   pricing options that were comparable. And so that      19   park?
 20   gave you a lot more latitude in how you design the     20      A. That sounds like it is probably right for
 21   stadium to achieve that performance requirement.       21   the 2010 standards for vertical dispersal for new
 22      Q. There is nothing in the '91 standard that        22   construction. And so --
 23   talks about a level by level or a section by section   23      Q. Do you believe that the 2010 ADA


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 40 of 53
James Terry                                                                                                6/14/2019
                                                                                  Pages 133 to 136
                                               Page 133                                                  Page 134
  1   standards, if applicable, would require 16 percent      1   the availability of accessible seats in season
  2   of the seating in the first fifteen rows to be          2   tickets?
  3   accessible?                                             3           MR. REYNOLDSON: Can you clarify the
  4       A. I don't have an opinion about that               4   question?
  5   specific number.                                        5      A. Yeah, is there an opinion -- you are
  6       Q. You just don't know?                             6   asking me if I have additional opinions beyond what
  7          MR. REYNOLDSON: Object to the form.              7   are in the report?
  8       A. I don't have an opinion, I haven't               8      Q. I don't know, actually, what the report
  9   studied it.                                             9   says exactly and I am trying to understand it. Are
 10       Q. Fair enough. I want to talk a little bit        10   you making an opinion that there is something not
 11   about season ticket availability.                      11   compliant with the ADA, whether it is the 1991
 12       A. Okay.                                           12   standards or 2010 standards, with respect to the
 13       Q. You have a chart. I believe it is               13   season ticket availability of accessible seating?
 14   attachment I.                                          14      A. Yes, what I am indicating is I don't have
 15       A. Yes.                                            15   enough information yet to be able to form a defined
 16       Q. Your opinion at section E on page sixteen       16   opinion, but the indicators are because of the fact
 17   to the top of page seventeen talks about season        17   that wheelchair seats are just not available for
 18   tickets.                                               18   purchase while all the other -- you know, there are
 19       A. All right. I am on page seventeen.              19   lots and lots of season tickets available, but very
 20       Q. Sixteen -- starts at the bottom of              20   few to wheelchair users, comparatively speaking,
 21   sixteen and continues to the top of seventeen.         21   very few to wheelchair users. That is an indicator
 22       A. Yes, all right.                                 22   that there is something wrong with either the number
 23       Q. Okay. Is there an opinion you have about        23   of seats that are made available to wheelchair users


                                               Page 135                                                  Page 136
  1   or that are -- that are being bought maybe by non       1   date?
  2   wheelchair users or something -- I am telling you       2      A. Not in anymore detail than what I have
  3   that there are indicators here that say that            3   explained and what shows up in attachment I.
  4   something is wrong. And I don't have enough             4      Q. Right. And so in attachment I you are
  5   information about it to be able to tell definitively    5   providing information regarding a -- some searching
  6   what is wrong.                                          6   you did on -- as of April 28, 2019; is that right?
  7      Q. Or even if there is anything wrong, you           7      A. Yes.
  8   just don't know?                                        8      Q. Did you look at the ticket availability
  9           MR. REYNOLDSON: Objection. Object to the        9   for any dates -- sorry, on any other dates than
 10   form.                                                  10   April 28th?
 11      A. Yeah, I have -- I just told you what I           11      A. No.
 12   know. What I know is what I see and it is a red        12      Q. So do you know when ticket -- excuse me,
 13   flag.                                                  13   do you know when season tickets go on sale?
 14      Q. What I understand you to be doing, tell          14      A. I do not.
 15   me if I am wrong, is that you are seeing something     15      Q. They go on sale in November. So you don't
 16   and you are making a inference, you just don't know?   16   know what the availability was here for any of these
 17           MR. REYNOLDSON: Object to the form.            17   seats in November, do you?
 18      A. I am looking for the opportunities               18      A. I do not.
 19   available to wheelchair users when compared to the     19      Q. Or January or February or March, right?
 20   opportunities available to other people, and I am      20      A. I have testified that I know only what
 21   raising a flag to say, this looks funny, somebody      21   was available on April 28th.
 22   needs to look at this.                                 22      Q. Got it. And you also don't know if, for
 23      Q. Okay. But you have not looked at it to           23   example, on May 1, if you had done the same search


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 41 of 53
James Terry                                                                                               6/14/2019
                                                                                   Pages 137 to 140
                                               Page 137                                                 Page 138
  1   there may have been more inventory put in those         1      Q. Yeah, I am not trying to mislead you, I
  2   sections, right?                                        2   am trying to get you --
  3      A. I have already testified I only know what         3      A. Yes, sure.
  4   was there on April 28th.                                4      Q. So the answer is you don't know?
  5      Q. Got it. So the indicator, the red flag            5      A. I am sorry?
  6   that you referred to, is only based upon searching      6      Q. The answer is you don't know, is that
  7   you did on April 28th; is that right?                   7   right?
  8      A. That is correct.                                  8      A. I don't know what?
  9      Q. In your report, in section four, you are          9      Q. You don't know whether they comply or
 10   talking about the new seats in the Diamond Club        10   not, you don't have an opinion?
 11   area?                                                  11      A. I don't have enough information to know
 12      A. Yes.                                             12   definitively whether they comply or not. Again,
 13      Q. It is on page seventeen onto the top of          13   there are red flags that I pointed out in my report,
 14   eighteen.                                              14   there are red flags that came from the photographs
 15      A. Yes.                                             15   of those seats and from the drawings of those seats
 16      Q. And the question -- I guess the question         16   that indicate that there may be problems. I don't
 17   you are addressing is whether or not those seats and   17   know specifically, personally, that those problems
 18   the routes leading to them are compliant with the      18   are there, but they are indicated as being problems
 19   2010 ADA standards, that is the question you are       19   in the photographs in the drawings.
 20   asking, right?                                         20      Q. Fair enough. And again, you are saying
 21      A. That is one of questions. Oh, yes, are           21   that there are indicators that come to your
 22   the seats and the routes accessible, that is all       22   attention, but you don't have enough information to
 23   that is in that one.                                   23   render an informed opinion; is that right?


                                               Page 139                                                 Page 140
  1      A. No, I didn't say it is not an informed            1      Q. Okay. So as we sit here, you don't have
  2   opinion. I said it is not a definitive opinion. I       2   the ability to render a firm opinion because you
  3   have not measured them personally myself in the         3   don't have the information, that is all, right?
  4   field to know whether they were built like the          4      A. That is correct.
  5   drawings show them, or like the photographs show        5      Q. Okay. Number five of your opinion here
  6   them, or if they have been modified since then, or      6   asks the question about whether there is, quote,
  7   whether they were -- the drawings were, you know,       7   public evidence that the new seating is available;
  8   modified later. All I know is what I have seen and      8   is that right?
  9   what I have seen indicates that there is the            9      A. Yes.
 10   potential for some problems there. Dimensions are      10      Q. And the answer is you did not know based
 11   closer than I would have designed them if I had done   11   upon whatever you did at the time, right?
 12   it myself.                                             12      A. I wouldn't have phrased it that way.
 13      Q. But again --                                     13      Q. Well, I mean, the answer is you don't
 14      A. So I can't tell.                                 14   know, right?
 15      Q. -- you haven't measured anything, right?         15      A. The answer is that I could not -- I mean
 16      A. I have not measured these, no.                   16   the question was, is there public evidence, and the
 17      Q. You have not been there, you have not sat        17   answer is no, there is no public evidence that I
 18   in them?                                               18   could find.
 19      A. No.                                              19      Q. That you could find for purposes -- so if
 20      Q. And you haven't done anything to see what        20   I said to you, go on Ticketmaster tonight and you
 21   they are doing in the operation, right?                21   can find those seats available, you wouldn't have
 22      A. No, I have testified I haven't been to           22   any reason to rebut that, would you?
 23   the field this year, since that visit.                 23      A. I would be totally surprised. I looked at


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 42 of 53
James Terry                                                                                                   6/14/2019
                                                                                     Pages 141 to 144
                                                Page 141                                                 Page 142
  1   them this week and I couldn't find them.                1         Q. Right. And I think you are correct, you
  2      Q. So you haven't read Malcolm Rogel's               2   are saying it is mounted on the floor as opposed to
  3   declaration, have you, or looked at the Exhibit         3   the front of the platform; is that right?
  4   which shows the seats available?                        4         A. It is mounted on the top rather than the
  5      A. I have not. I've looked at Ticketmaster           5   front of the platform, yes.
  6   and that is what is publicly available.                 6         Q. Fair enough. Fair enough. And is that
  7      Q. Right. And in Mr. Rogel's declaration             7   true for all seats in the 300 level or certain ones?
  8   attached is an Exhibit which is a screen shot of        8         A. The ones that I saw, it looked like a
  9   Ticketmaster purchasing those seats, you have not       9   standard detail.
 10   seen that, have you?                                   10         Q. Do you know?
 11      A. I have not.                                      11         A. I did not have time to look at every
 12      Q. I want to ask you about number six, this         12   section and document that kind of specificity. No, I
 13   says the dimensions of seating placement on the 300    13   don't know that every section is that way.
 14   level.                                                 14         Q. Got it. Do you know which ones you looked
 15      A. Yes.                                             15   at?
 16      Q. The bottom of eighteen. And I see you            16         A. I looked at a whole series of them from
 17   make an analysis about the dimensions, sizing and      17   section 306 back. We walked all the way -- I think
 18   that what you believe or think to be the problem       18   we walked all the way around the section, I can't
 19   which is the placement of structural supports; is      19   recall for sure that we did them all, but we walked
 20   that right?                                            20   all the way around them and said, hey, are there
 21      A. It is placement of the structural                21   other things that we need to be looking at here,
 22   supports for the guard that goes across the front of   22   but, again, we only had six and a half hours, so
 23   the platform, yes.                                     23   that was not a real high priority. Once we saw what


                                                Page 143                                                 Page 144
  1   was causing the complaint --                            1      A. Yes.
  2      Q. Do you know the numbers? If you know the          2      Q. As I understand it, you don't actually
  3   numbers, tell me, if you don't know, tell me you        3   know -- have an opinion about the companion seats,
  4   don't know.                                             4   you are just not sure, you don't have the
  5      A. I don't know the specific numbers.                5   information; is that right?
  6      Q. Okay. That is fine.                               6      A. There were a few companion seats that I
  7      A. As I sit here.                                    7   saw in the stadium, kind of surprised me to see a
  8      Q. That is fine. And they are not listed in          8   few fixed companion seats around, but the vast
  9   your report, are they?                                  9   majority of the companion seats were not in place
 10      A. I don't recall.                                  10   and so I don't know for sure what kind of companion
 11      Q. I didn't see them. That is why I am              11   seats are in use this season.
 12   asking. If you think they are, just tell me where.     12      Q. Fair enough. You do not know and you
 13      A. I don't think -- I don't think they are          13   don't have an opinion about whether the companion
 14   listed in the report. It was a typical condition and   14   seats are or are not complaint in any which way?
 15   so I mean, I have photographs of them that have        15      A. I do not have an opinion about companion
 16   section numbers in the photographs, but I don't have   16   seats in use this season at the stadium, because I
 17   those with me.                                         17   haven't seen them.
 18      Q. Okay. What I am getting at, there is             18      Q. Fair enough. And similarly, you don't
 19   nothing in your report that says which section,        19   have an opinion about --
 20   right?                                                 20      A. About the what?
 21      A. No, I don't think so.                            21      Q. You don't have an opinion with respect to
 22      Q. Okay. You also have this thing here,             22   the compliance or non compliance with companion
 23   number seven, about companions.                        23   seats as used last season?


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 43 of 53
James Terry                                                                                                 6/14/2019
                                                                                   Pages 145 to 148
                                               Page 145                                                   Page 146
  1      A. I believe that there were -- some of the          1   and defined by the standards and the Technical
  2   companion seats visible in the photographs that         2   Assistance Materials, then my opinion is that they
  3   Brenda Basher took, and I would have to go back and     3   are out of compliance.
  4   look at those. But, again, it is a question that I      4      Q. And if the seating does comply with the
  5   would have to go back and look and see what all was     5   standards, then they are in compliance, right?
  6   in there for those. I did ask somebody and I can't      6      A. Provided they are operating correctly and
  7   recall when I asked that and so I felt like it was      7   all the other things, then, yes, they would be
  8   something that should go in here.                       8   compliant.
  9      Q. Let me ask you this, I don't see an               9      Q. Okay. Your report does not say they lack
 10   opinion one way or the other in this sub section       10   compliance in 2019; does it?
 11   seven on nineteen and twenty of your report, am I      11      A. It does not.
 12   missing something?                                     12      Q. It does not say that there was a lack of
 13      A. Okay. Maybe the question here is an              13   compliance in 2018; does it?
 14   opinion. When I say, I understand that they are not    14      A. It says that my understanding is that
 15   all comparable to the other seats in the nearby        15   they did not comply. From the facts that I have been
 16   area, are you disqualifying an opinion based on an     16   given, that I understand they do not comply, and
 17   understanding? If this understanding is correct,       17   here are the reasons that I am told that they don't
 18   then my opinion is that it is in violation, that is    18   comply. So that would be my opinion. If my
 19   what I am saying. Do I have specifics about what is    19   understanding of the facts -- again, I have spent
 20   actually in place right now? No. So I don't have an    20   six and a half hours in a stadium, I was not allowed
 21   opinion about what is actually in place right now. I   21   to be there otherwise, and so based on what I could
 22   have an opinion that says that if, as I understand,    22   see and what I understand, that is a problem. And
 23   they don't meet the obligations defined in my report   23   that is my opinion.


                                               Page 147                                                   Page 148
  1      Q. So, Mr. Terry, wait a second, you know,           1   available to other people, that the kinds of things
  2   and you said here, when you visited most companion      2   that would make them comparable were not provided.
  3   seats were not in place, right?                         3      Q. Okay. I am going to back up here, so
  4      A. That is correct.                                  4   number one, you do not say anywhere here that the
  5      Q. So you could have been at the stadium for         5   comparability issues are cup holders, armrests or
  6   three days and you wouldn't have seen any, right?       6   padding, why is that?
  7      A. During that time, if it continued                 7      A. Why do you say I don't say that?
  8   snowing, I probably wouldn't have seen anything.        8      Q. Well, you don't say that your
  9      Q. Right. Okay. Now secondly, you don't have         9   understanding is that there are non comparable seats
 10   an opinion stated here about 2018, you have some       10   because they lack X, Y or Z, you don't tell us that,
 11   understanding about I don't know what, so let's talk   11   right?
 12   about that. What is your understanding based on?       12      A. All right. So you are saying that my
 13      A. Is that the seats were not comparable for        13   quoting --
 14   wheelchair users companions --                         14      Q. My question is just a yes or no?
 15      Q. No, what is your understanding, what is          15      A. Okay. I am reading my report. Amenities
 16   the information that is the premise and basis of       16   include but are not limited to cup holders, armrests
 17   your understanding?                                    17   and storage pockets. Later, the next sentence, I
 18      A. My understanding was that the companion          18   don't say they are missing armrests, cup holders and
 19   seats did not -- were not comparable to the seats      19   storage pockets, I don't repeat what was in the
 20   provided for other spectators in the same area, that   20   standards, I just said as a matter of grammatical,
 21   they lacked -- either in some areas they lacked cup    21   you know, the way I am doing it is I understand they
 22   holders, in some areas they lacked armrests, in some   22   are not all comparable. Two sentences later I tell
 23   areas they lacked padding where there was padding      23   you that I understand this is not the case. I could


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 44 of 53
James Terry                                                                                                    6/14/2019
                                                                                     Pages 149 to 152
                                                Page 149                                                     Page 150
  1   have repeated that list. I didn't. But I could have.    1   don't think I have talked to the plaintiff's about
  2      Q. Here is the deal, if, for example, the            2   this.
  3   complaint was that these seats were not comparable      3      Q. All right. So your understanding is based
  4   because they lacked cup holders then I would expect     4   upon the communication Mr. Reynoldson had with you?
  5   you, even if you quoted the entire regulation, you      5      A. Partially.
  6   would then say here the seats were not comparable in    6      Q. And the communications Mr. Conner had
  7   the 2018 season because they lacked cup holders or      7   with you?
  8   whatever, but you are not telling us that. So now       8      A. Partially.
  9   what I am hearing you say is that your, quote           9      Q. Got it. And what else?
 10   unquote, understanding is that there are in some       10      A. Conversations with Brenda Basher, what I
 11   places cup holder issues, other places armrest         11   saw in photographs.
 12   issues, other places padding issues, but you don't     12      Q. Who is Brenda Basher?
 13   actually have personal knowledge of any of those?      13      A. The surveyor who went there during the
 14      A. No more personal knowledge than what I           14   game in 2018.
 15   have seen in the photographs and been told.            15      Q. I don't see that -- is that and Brenda
 16      Q. Okay. So when you are understanding is           16   Cummings the same person?
 17   based on being told, who told you this?                17      A. Oh, yes, sorry. Her maiden name was
 18      A. Brenda Basher and my client's.                   18   Basher or her prior name was Basher. It is Cummings
 19      Q. Your client's --                                 19   now, sorry.
 20      A. People who have been there to the stadium        20      Q. So Ms. Basher-Cummings, she didn't
 21   more than any of the rest of us.                       21   actually do an analysis of a companion seat, did
 22      Q. The plaintiff's in this case?                    22   she?
 23      A. Plaintiff's attorneys in this case and I         23      A. I did not do an analysis of it.


                                                Page 151                                                     Page 152
  1      Q. She didn't in fact -- she did not                 1   the fixed companion seat that was there. My
  2   document whether or not they were compliant or not,     2   recollection is that it was non compliant.
  3   did she?                                                3         Q. It doesn't say that in this opinion, does
  4      A. She has photographs that I looked at, I           4   it?
  5   would have to look back through those photographs to    5         A. No. Now, I understand would not be
  6   see if part of what I was basing this opinion was on    6   contradicted by the fact that I saw something that
  7   her photographs.                                        7   was compliant or non compliant. So I used a more
  8      Q. But you don't know today?                         8   general term than I would have if I had stopped and
  9      A. Today I can't tell you what the specifics         9   said, okay, that seat was not, I -- I didn't do
 10   were.                                                  10   that.
 11      Q. Got it.                                          11         Q. Right. You actually, as you sit here
 12      A. I --                                             12   today, do not have personal knowledge about this,
 13      Q. So apart from Mr. Reynoldson's input and         13   you are relying upon input from the attorney's and
 14   Mr. Conner's input and potentially looking at the      14   maybe even some pictures you saw and some
 15   pictures that Brenda Basher took, that covers the      15   recollection you have, but maybe you didn't measure
 16   basis of your understanding as a factual matter?       16   it, right?
 17      A. Not completely. Like I said, there were          17         A. I do not have personal recollection of
 18   some companion seats in place when I was there.        18   that particular seat to tell you specifically what
 19      Q. Okay. Were the companion seats in place          19   it failed. My recollection is that it was non
 20   when you were there non compliant, because it          20   compliant, but I don't have that in front of me so I
 21   doesn't say that and I want to know if they were?      21   can't tell you specifically what was wrong with it,
 22      A. You know, I need to look back at any             22   otherwise I am relying on photographs, discussions
 23   photograph of the companion seat in the 200 level,     23   with other people.


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 45 of 53
James Terry                                                                                                6/14/2019
                                                                                  Pages 153 to 156
                                              Page 153                                                   Page 154
  1      Q. Right. And to the extent that you                 1   right?
  2   believe, sitting here today, maybe this 200 level       2      A. I did not.
  3   seat was non compliant, you did not say that in your    3      Q. And in fact, you didn't see the large
  4   opinion, did you?                                       4   scoreboard in operation, did you?
  5      A. I did not put it in my report.                    5      A. I did not.
  6      Q. Got it. Let's talk about the large                6      Q. So you didn't see whether the television
  7   scoreboard which is section eight of your report on     7   monitors were in action, you didn't see those
  8   page twenty.                                            8   either, right?
  9      A. I am sorry, which page are we on now?             9      A. That is correct.
 10      Q. On page twenty.                                  10      Q. Got it. And you didn't hear the PA with
 11      A. Okay.                                            11   respect to any kind of game commentary, right?
 12      Q. Section number eight.                            12      A. That is correct.
 13      A. Yes.                                             13      Q. And you didn't look at any apps to show
 14      Q. So do you have an opinion -- are you             14   other information that was being provided, right?
 15   giving an opinion that there is a violation of the     15      A. That is correct.
 16   ADA with respect to the large scoreboard?              16      Q. So you don't -- when you rendered the
 17      A. Yes.                                             17   opinion, you are not taking into account any of
 18      Q. And that is because you are basing it            18   those things, right?
 19   upon the idea that there is some sort of lack of       19      A. No, not true.
 20   effective communication; is that right?                20      Q. Oh, really? I am trying to understand,
 21      A. Yes.                                             21   because you don't mention how information is
 22      Q. Okay. And so when you were there, you            22   communicated other ways and other means, other
 23   didn't actually see any scoreboard in operation,       23   venues?


                                              Page 155                                                   Page 156
  1      A. That is correct.                                  1   there are player line ups, there are all kinds of
  2      Q. So what is it that you believe -- what is         2   details that baseball players seem to really get
  3   the remedy that you believe should be occurring         3   into analysis of what is going on, there is pitcher
  4   here?                                                   4   information, there is pitch information, there is
  5      A. The Mariners should do an analysis of the         5   batter information, lots of things like that on that
  6   information that is being provided through the          6   scoreboard that I don't believe were actually being
  7   scoreboard that is disproportionally blocked because    7   communicated effectively on the TVs.
  8   of the location of the wheelchair positions, and        8      Q. Do you know?
  9   they should analyze and make sure that that same        9      A. I can look at them and tell based on the
 10   information is available in a similar kind of way to   10   amount of information that shows up on the Internet
 11   people who can find no better place to sit and that    11   views of that large scoreboard, and I can look at
 12   is where -- that is where they have to sit, so that    12   the distance to the televisions from the wheelchair
 13   everybody is communicated effectively to, the same     13   positions, and the relative size, and if they put
 14   kinds of information that are being provided to        14   the same information on the HD TVs, if those are
 15   everybody else.                                        15   really HD TVs, and I don't know, but if they put HD
 16      Q. Right. And do you know what information          16   TVs there, you couldn't read the statistics as
 17   is provided on the large scoreboard?                   17   sparsely -- as sparsely located as those television
 18      A. Yes.                                             18   screens are, you couldn't read those statistics if
 19      Q. What?                                            19   they were on them.
 20      A. Depending on the instance during the             20      Q. Is that your speculation, correct? You
 21   game, I have looked at photographs of that             21   haven't actually sat in any of those seats and
 22   scoreboard on the Internet and there is replays,       22   looked at those monitors during a game, right?
 23   there are all kinds of statistics about players,       23      A. I have not looked at those monitors


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 46 of 53
James Terry                                                                                                6/14/2019
                                                                                    Pages 157 to 160
                                              Page 157                                                    Page 158
  1   during a game. They were not on in the six and a        1   it?
  2   half hours I was allowed to spend there.                2         A. I don't recall if I have seen any
  3      Q. And there was no game going on when you           3   photographs of what is on it. And I am sure that it
  4   were there, right?                                      4   changes throughout the game.
  5      A. There was no game going on. But I looked          5         Q. Again, I am just trying to pen down what
  6   at the relative size of these compared to the           6   you know and what you don't know.
  7   relative size of the scoreboard, and then I looked      7         A. Sure.
  8   at the images of the scoreboard and said, well, if      8         Q. I believe you don't know what is on the
  9   they put that information on that little tiny screen    9   screen during the game, do you?
 10   that is sitting X-ty feet away, you couldn't read      10         A. I don't know what all is on that screen
 11   it, unless you have super human eyesight.              11   during the game.
 12      Q. How far is the screen from the accessible        12         Q. Okay. Let's talk about the drink rails on
 13   seating?                                               13   the 200 level. So as I understand it, your opinion
 14      A. Depends on which seat you are in.                14   is what is on twenty-two in the last paragraph, is
 15      Q. Did you measure it from any seat?                15   that right? It is the paragraph that begins, if
 16      A. Did not measure it.                              16   fixed drink rails were installed, et cetera, that
 17      Q. Got it. And do you know how large the            17   paragraph?
 18   screen is?                                             18         A. That is -- that was my opinion as of the
 19      A. No.                                              19   time I wrote this report.
 20      Q. Didn't measure that?                             20         Q. Okay. And do you have any different
 21      A. Did not measure it.                              21   opinion today?
 22      Q. And have not ever seen what is on the            22         A. Based on additional information about
 23   screen during a game, so you don't know what is on     23   operation, I understand that those counters are not


                                              Page 159                                                    Page 160
  1   served for consumption at that location. So rather      1   believed that this, like so many other bars, had
  2   than having waitresses coming by and bringing your      2   waitresses that came around and brought your drinks
  3   drinks for you to consume it right there where you      3   to you so they were served for consumption at the
  4   are sitting, you may have to go somewhere else. So      4   drink rail, but from what he said, no, they are
  5   they may not be required to meet 5.2, they may be       5   never served there, then that means rather than 5.2
  6   required to meet 5.1.                                   6   it has to go to 5.1, which has slightly different
  7      Q. Right. And you don't know, though?                7   requirement, but it still has a low section
  8      A. I don't know because I haven't watched to         8   requirement and those low sections were not there.
  9   see if anybody actually goes around and serves          9      Q. I see. So when you wrote your report you
 10   people at those drink rails. If they don't, they       10   were assuming there was bartender service or service
 11   have to comply with 5.1, if they do, they have to      11   at those rails?
 12   comply with 5.2. Either way they don't comply with     12      A. I was.
 13   either of those two sections.                          13      Q. Right. And then you didn't say anything
 14      Q. But they may be safe harbored?                   14   about 5.1 in here, right?
 15      A. I am sorry?                                      15      A. Right, because of my understanding of
 16      Q. I believe your opinion is that they may          16   what was going on. I mean, it was a bar. I mean,
 17   be safe harbored?                                      17   if you are going to make money, you drink -- bring
 18      A. 5.1 and 5.2 are both safe harbor                 18   the drinks to the people. I assumed it worked like
 19   sections. Those don't apply unless they are safe       19   most bars do. But your expert said that doesn't ever
 20   harbored. Those are the safe harbored sections. It     20   happen, so then it is 5.1.
 21   if it didn't comply with 5.2 under '91, then it had    21      Q. On the question of concession lines, you
 22   to comply with 5.1 under '91. When I was writing my    22   said that none of the queue lines stands were in
 23   report, prior to reading Mr. Endelman's report, I      23   place during your visit?


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 47 of 53
James Terry                                                                                                  6/14/2019
                                                                                   Pages 161 to 164
                                               Page 161                                                     Page 162
  1         A. That is correct.                               1      A. That is correct.
  2         Q. And so you don't actually have any             2      Q. They are mobile stanchions, correct?
  3   personal knowledge of whether or not the queue lines    3      A. That is correct, they could be moved.
  4   and stanchion placements in operation are               4      Q. Got it. So what we know is, based upon
  5   satisfactory or not, right?                             5   your report, you did not observe any stanchions
  6         A. Define personal knowledge.                     6   during your visit, and you believe that based upon
  7         Q. You didn't measure it, you never saw it,       7   your eyeing pictures taken by Ms. Cummings at a
  8   right?                                                  8   single game last August, that those were non
  9         A. I am looking at two photographs in my          9   compliant as shown in those pictures, that is your
 10   report.                                                10   opinion?
 11         Q. Yep. And did you measure anything out of      11      A. Not just by looking at the photographs,
 12   those photographs?                                     12   but by talking to Ms. Cummings and her reporting
 13         A. I don't need to measure those. Those are      13   that there were instances like this that she photo
 14   clearly non compliant widths.                          14   documented when she saw them.
 15         Q. Got it. So you don't know, for example,       15      Q. And we have documentation of two places
 16   if those widths were corrected after the picture was   16   within the stadium on a day in August last summer,
 17   taken or if they exist today, right?                   17   correct?
 18         A. I don't know that they exist today. I         18      A. That is correct.
 19   don't know if they have been corrected. What I see     19      Q. Is there some listing of some other
 20   is a problem that I reported on in my report, that     20   locations other dates?
 21   they are not all always set up to be compliant.        21      A. I don't have one.
 22         Q. Or that they don't always remain set up,      22      Q. Okay. Do you know if -- do you know if
 23   right?                                                 23   the Mariners have a policy with respect to the


                                               Page 163                                                     Page 164
  1   placement of the stanchions?                            1   inches wide or 48 inches wide or however you are
  2         A. I saw from Mr. Endelman's report that          2   setting up the stanchions, run this thing through
  3   they have a procedure to set those up correctly.        3   the opening and if it touches, if the ends of it
  4         Q. Okay. And you don't have any reason to         4   touch the end of the counter and the stanchion
  5   doubt that, do you?                                     5   support, then it is too small, move it.
  6         A. I don't have a reason to doubt the fact        6      Q. Okay. Do you know if that is done?
  7   that they have a policy and that they have trained      7      A. I know that that was required by the
  8   some people to do it. I have serious doubts that        8   Judge in the Macy's West case where they had aisles,
  9   they are actually succeeding at a level required for    9   retail aisles done that way.
 10   compliance.                                            10      Q. Sir, I am asking you if you know if it is
 11         Q. And let me ask you this, how would you        11   done at the stadium?
 12   remedy that?                                           12      A. I don't know if it is done at this
 13         A. Lot of different ways you could remedy        13   stadium, nobody said it was.
 14   it.                                                    14      Q. I just asked if you knew. That is all.
 15         Q. Give me an example, that would be             15      A. No, sorry, I don't know.
 16   sufficient.                                            16      Q. And you don't know what is going on this
 17         A. Okay. You could create a device that is       17   season either, right?
 18   the right width and you could put a diagram on it      18      A. I don't.
 19   that shows people how to set things up, how to         19      Q. Okay. You have a section in your report
 20   measure it. You could train them on how to use that    20   about accessible routes to the stadium, it is like
 21   device and then just have them go through the park     21   section thirteen, I believe, on page twenty-five.
 22   throughout the games and say, here, just go through    22      A. Yes.
 23   and check. You know, run this thing that is 36         23      Q. And you refer to hundreds or thousands of


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 48 of 53
James Terry                                                                                                   6/14/2019
                                                                                   Pages 165 to 168
                                                Page 165                                                    Page 166
  1   linear feet of non compliant gaps, end quote; do you    1   want to know whether you did.
  2   see that?                                               2      A. I did not, other than what you can tell
  3      A. Yes.                                              3   from the photographs.
  4      Q. I mean, there is a difference, is it              4      Q. Right. But there is no listing anywhere
  5   hundreds or thousands?                                  5   of where this -- these gaps exist?
  6      A. In six and a half hours I couldn't                6      A. Not in my report.
  7   measure.                                                7      Q. Okay. And you don't have a record of
  8      Q. Got it. So you don't know?                        8   that?
  9      A. It is at least hundreds. My guess would           9      A. I didn't say that.
 10   be it is thousands, but again, I didn't have time to   10      Q. Well, do you?
 11   try to do a calculation on it.                         11      A. I do. I have photographic records of lots
 12      Q. Understood. So the answer is you are just        12   of places where I took pictures of these.
 13   not sure, you don't know?                              13      Q. I understand. But apart from photographic
 14      A. I don't know which of those it is.               14   records, and there are some in here, do you have
 15      Q. Okay. Does your report identify where            15   listings, for example, where I could say to you, you
 16   these areas are?                                       16   know what, I would like to go out there tomorrow and
 17      A. Let's see, if you look at the photographs        17   make sure that everything you have identified has
 18   you can see some places where the surfaces, where      18   been fixed or will be fixed, please give me the list
 19   you will get clues from the counters that are there,   19   of sites, could you do that?
 20   I did not list all the places where I found it. I      20      A. I could put together a list of the places
 21   really -- it would have taken many, many more pages    21   that I photographed and look at those places, but I
 22   to do that. These problems --                          22   would have to take my photographs and match them up
 23      Q. I am not interested in the reasoning, I          23   to be able to do that though.


                                                Page 167                                                    Page 168
  1      Q. Right. Right. You would try and use clues         1       A. I was told that there was a step into the
  2   from the photographs to figure out where they were?     2   bullpen. I was led to believe while I was there
  3      A. They are pretty good clues if you can see         3   that there was not. I did not go all the way.
  4   where the photograph is taken.                          4       Q. So you didn't look?
  5      Q. All I am saying is what you are doing --          5       A. I am sorry?
  6      A. Yes, yes, in the tiny amount of time I            6       Q. You did not look?
  7   had in the facility, I did not list all of the          7       A. I did not go all the way to look at the
  8   locations they were found.                              8   last step into the bullpen. Is there --
  9      Q. All right. And in fact, you didn't list           9       Q. You don't know if there is a step though,
 10   any of the locations they were found?                  10   right?
 11      A. In my report, I did not.                         11       A. I have been told there is a step, I did
 12      Q. Okay. Do you know whether or not any of          12   not look at it myself.
 13   those gaps have been repaired?                         13       Q. Got it. So you did not go to see whether
 14      A. I have not been there, I don't know.             14   the thing you were told is true or not?
 15      Q. Okay. So you did not look at the bullpen         15       A. I did not go all the way there to see it.
 16   when you were there?                                   16       Q. Okay. So the dugouts do not presently
 17      A. I did not go into the bullpen when I was         17   have a lift from the field surface into the dugouts,
 18   there.                                                 18   correct?
 19      Q. Right. You didn't assess it, right?              19       A. That is correct, as of the day of my
 20      A. I did not look at the last step into the         20   survey.
 21   bullpen.                                               21       Q. Understood. Understood. And the
 22      Q. You don't know even if there is a step           22   complaint, as I understand it, is that because there
 23   into the bullpen?                                      23   are stadium tours that permit access to the general


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 49 of 53
James Terry                                                                                                   6/14/2019
                                                                                    Pages 169 to 172
                                               Page 169                                                     Page 170
  1   public there should be a lift; is that correct?         1   anything about it in my report?
  2       A. There should be a -- an accessible route         2      Q. No, I didn't see it in there, that is why
  3   is required into the dugout if that is a part of a      3   I was wondering.
  4   tour or if it is part of the area that is used by       4      A. I don't recall if I went there or not.
  5   the performers, in this case. So yes, an accessible     5      Q. Did you observe or make any opinions
  6   route is required. Doesn't have to be a lift. It can    6   about seating accessibility in Lookout Landing?
  7   be done many ways.                                      7      A. Like I said, I don't recall.
  8       Q. Understood. And would that be true even          8      Q. If it is not in your report, you didn't
  9   if no members of the general public ever used that      9   do it, right?
 10   area?                                                  10      A. No, there are things that I looked at
 11       A. Yes.                                            11   that I didn't put in my report.
 12       Q. And if there were only professional             12      Q. Do you have an opinion about the
 13   baseball players in that area?                         13   availability of seating in Lookout Landing?
 14       A. Yes.                                            14      A. I see that it is indicated on your
 15       Q. Got it. When you were in the stadium, did       15   exhibit -- Defendant's Exhibit or Terry deposition
 16   look at Lookout Landing?                               16   Exhibit 4, I see it as a wheelchair at the back of
 17       A. Remind me what Lookout Landing is.              17   section 347. I don't know what that refers to. Let
 18       Q. It is a space that is -- I believe it is        18   me see if it shows up in ours -- in my report. I
 19   upper level N out past center field.                   19   don't have any information. It looks like the
 20       A. I see that. It is surrounded by section         20   wheelchair symbol shown on Exhibit 4 for section 347
 21   347.                                                   21   is actually part of the seating in 347, so it is not
 22       Q. Did you go there?                               22   indicated on my attachment G as being wheelchair
 23       A. I don't recall. Is there a -- did I say         23   accessibility in the Lookout Landing. I -- so, you


                                               Page 171                                                     Page 172
  1   know, my opinion is that I don't see anything           1   opinion about whether or not there is appropriate
  2   related to wheelchairs in that area, but I -- that      2   accessible seating in Lookout Landing?
  3   wasn't one of the questions I was asked to resolve.     3       A. It does not.
  4      Q. If you didn't look at it and don't know,          4       Q. Does your report offer any opinion on
  5   that is fine. Do you know if there is ticketed          5   whether there is accessible seating in the pen?
  6   seating in Lookout Landing?                             6       A. The pen?
  7      A. I don't know. There was nothing that we           7       Q. That is the area that is on the first
  8   found for Lookout Landing -- let me check and make      8   level ground floor right behind and around the
  9   sure I am not talking -- our notes said that the        9   bullpen.
 10   existing seating was zero, reception set up was 150,   10       A. So it is also called Patio at the Pen?
 11   rounds 80, theater set up 100, and that was based on   11       Q. I think Patio at the Pen is actually part
 12   the MLB Mariners Ballpark Event Spaces. So             12   of it.
 13   apparently it is temporary seating that is there and   13       A. Okay. I did have some -- I did have
 14   not -- now I don't know whether you -- whether those   14   photographs that I took there and I think there
 15   kinds of set up become ticketed through some process   15   were -- there were seats that were stacked there
 16   that is not a Ticketmaster process that we could       16   when I was -- when I was there.
 17   easily see, whether that is some other ticketing       17       Q. Understood. And all I am trying to
 18   process, I don't know about that.                      18   understand is do you have an opinion about it? I
 19      Q. Yeah, again, I am not asking you to              19   don't think you do because it is not mentioned, but
 20   speculate, you just don't know?                        20   I want to clarify.
 21      A. I don't know anymore than what my report         21       A. I will have to go through and see. You
 22   shows.                                                 22   know, if you can point me to the section where that
 23      Q. Okay. Does your report have -- offer any         23   comes up we might speed the process up a little bit,


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 50 of 53
James Terry                                                                                                6/14/2019
                                                                                  Pages 173 to 176
                                             Page 173                                                    Page 174
  1   but --                                                  1      A. I don't have any information that showed
  2      Q. I don't believe there is any section in           2   that there was fixed seating in the pen. I don't
  3   which it comes up, that is why I am asking the          3   know whether there was movable seating in the pen,
  4   question.                                               4   other than if that is the place that we went through
  5      A. There were sections where we talked about         5   very quickly and identified as having movable
  6   rails blocking the views of people. It seems to me      6   seating, and I am now looking at my report. Existing
  7   like that might have been one of the problems there,    7   seating 60, reception 2000, rounds 80, theater 200,
  8   but I can't recall if -- without going back and         8   I think that was one of those areas where we just
  9   looking at it specifically.                             9   didn't have time to thoroughly analyze it. So I
 10      Q. Well, section nine of your report on page        10   don't have an opinion, other than those opinions
 11   twenty-one.                                            11   that are general in my report, that refer to general
 12      A. Okay.                                            12   opinions that may have applied to that section.
 13      Q. Right, refers to drink rails, I do not           13      Q. Can you identify for me any opinion in
 14   see any reference there to the pen, is there some      14   your report that applies to the pen?
 15   reference I am missing?                                15      A. I would say this section does.
 16      A. Yes, do high drink rails, particularly on        16      Q. How do you know that? It doesn't mention
 17   the 200 level, particularly is not an exclusive        17   the pen, are you aware of there being high drink
 18   term.                                                  18   rails in the pen?
 19      Q. I know it is not.                                19      A. Yes, there are high drink rails in the
 20      A. Okay.                                            20   pen.
 21      Q. I know it is not. Do you have an opinion         21      Q. Where is that in your report?
 22   about whether or not there is accessible seating in    22      A. The pen's location has rails separating
 23   the pen?                                               23   it from the areas where the pitchers go to warm up,


                                             Page 175                                                    Page 176
  1   the pen, and the field, and those rails, by             1   report, right?
  2   definition, are going to be high -- high guards         2       A. Specific mention, I would have to go back
  3   for -- to keep people from going off the edges. So,     3   through and look.
  4   yes, I have an opinion that there are high rails        4       Q. You are not aware of one, are you?
  5   there.                                                  5       A. I would have to go back through and look
  6      Q. Are there high drink rails there?                 6   to see if it was there. I don't recall a specific
  7      A. If I remember correctly, they were set up         7   reference to the pen, other than the one that I just
  8   as -- some of them were set up as places that you       8   read to you --
  9   could put your drink, some of them were not set up      9       Q. Which --
 10   for drinks. For instance, seems like there is some     10       A. I am sorry?
 11   sort of a scoreboard in front of that, I may be        11       Q. It makes no reference to the pen, does
 12   thinking about -- no, I think that is where it         12   it?
 13   was -- some sort of scoreboard below it and that, if   13       A. Exhibit or Attachment F?
 14   I recall correctly, did not have a drink rail on top   14       Q. Right.
 15   of it, I assumed because they didn't want people       15       A. Right-hand side, bottom, event spaces and
 16   putting their drinks there and spilling them on the    16   hospitality seating at T Mobile park, third bolded
 17   face of the scoreboard, but there were other places    17   item, the pen.
 18   where there were rails set up in that area. I would    18       Q. I am sorry, you are looking at Attachment
 19   have to look at my photographs for more details.       19   F?
 20      Q. Are there any pictures in your report of         20       A. Attachment F.
 21   this?                                                  21       Q. This is the ticket pricing.
 22      A. I don't believe so.                              22       A. It is multiple things. It is multiple
 23      Q. And there is no mention of that in your          23   things, including seat counts, ticket prices, and


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 51 of 53
James Terry                                                                                              6/14/2019
                                                                                 Pages 177 to 180
                                              Page 177                                                   Page 178
  1   event spaces and hospitality seating.                   1   contains the word the pen, but there is no other
  2      Q. Right. And I understand that you have             2   mention in the report, is there?
  3   some information on the bottom right side about the     3      A. There is no other specific mention of
  4   pen?                                                    4   specific barrier types in the pen in the report,
  5      A. That is correct.                                  5   that I can recall. The report has many, many
  6      Q. Right. Is there anything else other than          6   references to things that are barrier types found
  7   that in the report about the pen?                       7   throughout the facility. I would say you need to
  8      A. I don't recall it, not anything else              8   look at those barrier types, wherever they occur. I
  9   specifically calling out the pen as being a location    9   would not exclude the pen just because it wasn't
 10   where a particular violation occurred.                 10   simply listed in the report.
 11      Q. Right. So if you were reading this               11      Q. All I am asking is whether or not you
 12   report, you would not have an idea of there being      12   identified any particular barriers in the pen and
 13   any violation of the pen, because nothing is           13   the answer is, I understand it, you did not,
 14   mentioned, right?                                      14   although you think maybe it is possible?
 15      A. I wouldn't say that.                             15      A. I didn't identify any others, that I
 16      Q. Got it. So you would just infer, take            16   recall, in my report, specifically by name.
 17   your language and apply it anywhere, right, there is   17      Q. Got it. And you didn't identify any
 18   no record here that I can see of you identifying a     18   violations regarding the pen, right?
 19   problem in the pen, and if there is, let me know, I    19      A. Not by name, that I recall, in my report.
 20   just want to know where it is?                         20      Q. Right. And you have not otherwise
 21          MR. REYNOLDSON: Objection.                      21   identified a particular violation with respect to
 22   Mischaracterizes earlier testimony.                    22   the pen?
 23      Q. You have shown me Attachment F where it          23      A. I don't recall any reference -- specific


                                              Page 179                                                   Page 180
  1   references to violations of the standards in the        1   displays on top of the bar counter, displays,
  2   pen.                                                    2   equipment, looked maybe things for pretzels or
  3      Q. Thank you. Let's do this, let's take              3   something like that that were wrapped up. So it
  4   a three minute break and I may be done. I want          4   looked like some of the pieces of the set up
  5   to check my notes, but I am cautiously hopeful          5   were there, some of them still wrapped, some of
  6   we will conclude it.                                    6   them clearly missing.
  7              (Short break.)                               7       Q. Is there a lower drink rail in the
  8      Q. Mr. Terry, did you observe whether or             8   Cantina?
  9   not there was -- was Edgar's Cantina a set up           9       A. I did not see one.
 10   for operation when you were there?                     10       Q. Do you know if there are -- if there
 11      A. First of all, there was some question            11   is accessible seating setup on the porch area of
 12   about what is actually called Edgar's Cantina.         12   the Cantina outside?
 13   There were two levels, both of which seemed to         13       A. I did not see what appeared to be
 14   be labeled as Edgar's, one of them I think was         14   compliant -- evidence of compliant seating while
 15   Cantina, one of them may be Homerun Porch, and         15   I was there.
 16   so I can't recall exactly which one was the            16       Q. On February 5, do you know if when
 17   upper level and which one was the bottom level.        17   the Cantina is in operation if there is
 18      Q. The one on the bottom level is the               18   accessible seating on that porch area?
 19   Cantina and the one on the upper level is              19       A. I do not.
 20   Homerun Porch.                                         20       Q. Do you know if there is accessible
 21      A. Okay. All right. There were tables               21   seating and tables on the Homerun Porch?
 22   set up. There were things, you know, I have            22       A. I do not.
 23   photographs of tables being set up, there were         23          MR. WILLEY: Okay. Mr. Terry, I


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 52 of 53
James Terry                                                                                      6/14/2019
                                                                           Pages 181 to 182
                                        Page 181                                               Page 182
  1   think that concludes the deposition for today. I    1   foregoing deposition was taken down by me in
  2   thank you for your time and willingness to do       2   stenotype and the questions and answers thereto
  3   this by video on a Friday. Much appreciate your     3   were reduced to typewriting under my
  4   input.                                              4   supervision; that the foregoing represents a
  5          THE WITNESS: Okay.                           5   true and correct transcript of the deposition
  6
                                                          6   given by said witness upon hearing.
  7         (The deposition concluded at                  7         I further certify that I am neither of
  8   6:45 p.m.)
                                                          8   counsel nor of kin to the parties to the action,
  9
                                                          9   nor am I in anywise interested in the result of
 10
 11                                                      10   said cause.
 12                                                      11   ______________________
 13                                                      12            /s/Caila M. Bonds
 14                                                      13            Caila M. Bonds, CCR
 15                                                      14            CCR # 250, Expires 09/30/2019
 16                                                      15            Commissioner for the State of
 17                                                      16            Alabama at Large
 18
                                                         17            My Commission Expires: 3/29/2022
 19          CERTIFICATE                                 18
 20
                                                         19
        STATE OF ALABAMA            )
                                                         20
 21
                                                         21
        COUNTY OF JEFFERSON )
 22                                                      22
 23                                                      23




                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
            Case 2:18-cv-01512-BJR Document 26 Filed 06/21/19 Page 53 of 53



 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that, on June 21, 2019, I electronically filed the
 3   foregoing document with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to all counsel of record.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE
                                                                         1425 Fourth Avenue Suite 800
      2:18-cv-01512-BJR
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
